Exhibit 10.67

EXECUTION COPY

$45,000,000

SECOND LIEN CREDIT AGREEMENT

Dated as of June 18, 2007

among

DANKA OFFICE IMAGING COMPANY, AS BORROWER,

DANKA HOLDING COMPANY, AS A GUARANTOR,

THE LENDERS PARTY HERETO

and

GENERAL ELECTRICAL CAPITAL CORPORATION,

AS ADMINISTRATIVE AGENT

and

GENERAL ELECTRICAL CAPITAL CORPORATION,

AS COLLATERAL AGENT

¨   ¨   ¨

GE CAPITAL MARKETS, INC.,

AS SOLE LEAD ARRANGER AND BOOKRUNNER

 

     

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   Definitions, Interpretation and Accounting Terms    1

Section 1.1

       Defined Terms    1

Section 1.2

       UCC Terms    25

Section 1.3

       Accounting Terms and Principles    25

Section 1.4

       Payments    25

Section 1.5

       Interpretation    26

ARTICLE 2

   The Facility    26

Section 2.1

       The Commitments    26

Section 2.2

       Borrowing Procedures    26

Section 2.3

       [RESERVED]    27

Section 2.4

       [RESERVED]    27

Section 2.5

       Termination of the Commitments    27

Section 2.6

       Repayment of Loans    27

Section 2.7

       Optional Prepayments    28

Section 2.8

       Mandatory Prepayments    28

Section 2.9

       Interest    29

Section 2.10

       Conversion and Continuation Options    30

Section 2.11

       Fees    31

Section 2.12

       Application of Payments    31

Section 2.13

       Payments and Computations    31

Section 2.14

       Evidence of Debt    32

Section 2.15

       Suspension of Eurodollar Rate Option    34

Section 2.16

       Breakage Costs; Increased Costs; Capital Requirements    34

Section 2.17

       Taxes    35

Section 2.18

       Substitution of Lenders    38

ARTICLE 3

   Conditions To the Loans    39

Section 3.1

       Conditions Precedent to the Loans    39

Section 3.2

       Conditions Precedent to each Loan    41

Section 3.3

       Determinations of Initial Borrowing Conditions    41

ARTICLE 4

   Representations and Warranties    41

Section 4.1

       Corporate Existence; Compliance with Law    41

Section 4.2

       Loan and Related Documents    42

Section 4.3

       Ownership of Group Members    42

Section 4.4

       Financial Statements    43

 

   i   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 4.5

       Material Adverse Effect    44

Section 4.6

       Solvency    44

Section 4.7

       Litigation    44

Section 4.8

       Taxes    44

Section 4.9

       Margin Regulations    44

Section 4.10

       No Burdensome Obligations; No Defaults    44

Section 4.11

       Investment Company Act; Public Utility Holding Company Act    45

Section 4.12

       Labor Matters    45

Section 4.13

       ERISA    45

Section 4.14

       Environmental Matters    45

Section 4.15

       Intellectual Property    46

Section 4.16

       Title; Real Property    46

Section 4.17

       Full Disclosure    46

Section 4.18

       Patriot Act    47

ARTICLE 5

   Financial Covenants    47

Section 5.1

       Maximum Consolidated Leverage Ratio    47

Section 5.2

       Minimum Consolidated Fixed Charge Coverage Ratio    48

Section 5.3

       Capital Expenditures    49

Section 5.4

       Minimum Cumulative EBITDA    49

ARTICLE 6

   Reporting Covenants    49

Section 6.1

       Financial Statements    49

Section 6.2

       Other Events    52

Section 6.3

       Copies of Notices and Reports    52

Section 6.4

       Taxes    52

Section 6.5

       Labor Matters    52

Section 6.6

       ERISA Matters    53

Section 6.7

       Environmental Matters    53

ARTICLE 7

   Affirmative Covenants    54

Section 7.1

       Maintenance of Corporate Existence    54

Section 7.2

       Compliance with Laws, Etc.    54

Section 7.3

       Payment of Obligations    54

Section 7.4

       Maintenance of Property    54

Section 7.5

       Maintenance of Insurance    54

Section 7.6

       Keeping of Books    55

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.7

       Access to Books and Property    55

Section 7.8

       Environmental    55

Section 7.9

       Use of Proceeds    55

Section 7.10

       Additional Collateral and Guaranties    56

Section 7.11

       Deposit Accounts; Securities Accounts and Cash Collateral Accounts    57

Section 7.12

       Interest Rate Contracts    57

Section 7.13

       Credit Rating    57

Section 7.14

       Redemption of Existing Notes    57

ARTICLE 8

   Negative Covenants    58

Section 8.1

       Indebtedness    58

Section 8.2

       Liens    58

Section 8.3

       Investments    59

Section 8.4

       Asset Sales    60

Section 8.5

       Restricted Payments    61

Section 8.6

       Prepayment of Indebtedness    62

Section 8.7

       Fundamental Changes    62

Section 8.8

       Change in Nature of Business    62

Section 8.9

       Transactions with Affiliates    63

Section 8.10

       Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments    63

Section 8.11

       Modification of Certain Documents    64

Section 8.12

       Accounting Changes; Fiscal Year    64

Section 8.13

       Margin Regulations    64

Section 8.14

       Compliance with ERISA    64

Section 8.15

       Hazardous Materials    65

ARTICLE 9

   Events Of Default    65

Section 9.1

       Definition    65

Section 9.2

       Remedies    66

ARTICLE 10

   The Agents    67

Section 10.1

       Appointment and Duties    67

Section 10.2

       Binding Effect    68

Section 10.3

       Use of Discretion    68

Section 10.4

       Delegation of Rights and Duties    69

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 10.5

       Reliance and Liability    69

Section 10.6

       Administrative Agent Individually    70

Section 10.7

       Lender Credit Decision    70

Section 10.8

       Expenses; Indemnities    70

Section 10.9

       Resignation of Administrative Agent    71

Section 10.10

       Release of Collateral or Guarantors    72

Section 10.11

       Additional Secured Parties    72

ARTICLE 11

   Miscellaneous    73

Section 11.1

       Amendments, Waivers, Etc.    73

Section 11.2

       Assignments and Participations; Binding Effect    74

Section 11.3

       Costs and Expenses    76

Section 11.4

       Indemnities    77

Section 11.5

       Survival    78

Section 11.6

       Limitation of Liability for Certain Damages    78

Section 11.7

       Lender-Creditor Relationship    78

Section 11.8

       Right of Setoff    78

Section 11.9

       Sharing of Payments, Etc.    79

Section 11.10

       Marshaling; Payments Set Aside    79

Section 11.11

       Notices    79

Section 11.12

       Electronic Transmissions    80

Section 11.13

       Governing Law    81

Section 11.14

       Jurisdiction    81

Section 11.15

       Waiver of Jury Trial    82

Section 11.16

       Severability    82

Section 11.17

       Execution in Counterparts    82

Section 11.18

       Entire Agreement    82

Section 11.19

       Use of Name    82

Section 11.20

       Non-Public Information; Confidentiality    83

Section 11.21

       Patriot Act Notice    83

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

SCHEDULES

 

Schedule I

  –    Commitments

Schedule II

 

–

   Addresses for Notices

Schedule 1.01(a)

 

–

   Inactive Subsidiaries

Schedule 4.2

 

–

   Permits and Consents

Schedule 4.3

 

–

   Subsidiaries; Ownership Interests

Schedule 4.8

 

–

   Taxes

Schedule 4.12

 

–

   Labor Matters

Schedule 4.14

 

–

   Environmental Matters

Schedule 4.16

 

–

   Real Property

Schedule 8.1

 

–

   Indebtedness

Schedule 8.2

 

–

   Existing Liens

Schedule 8.3

 

–

   Investments

Schedule 8.5(c)(ii)

 

–

   Payment of Certain Liabilities

Schedule 8.9

 

–

   Transactions with Affiliates

 

     

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

This Second Lien Credit Agreement, dated as of June 18, 2007, is entered into
among DANKA OFFICE IMAGING COMPANY, a Delaware corporation (the “BORROWER”),
DANKA HOLDING COMPANY, a Delaware corporation (“HOLDINGS”), the Lenders (as
defined below), GENERAL ELECTRIC CAPITAL CORPORATION (“GE CAPITAL”), as
administrative agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “ADMINISTRATIVE AGENT”) and GENERAL
ELECTRIC CAPITAL CORPORATION, as collateral agent for the Secured Parties and
the First Lien Secured Parties (in such capacity, and together with its
successors and permitted assigns, the “COLLATERAL AGENT”).

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Affected Lender” has the meaning specified in Section 2.18.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” means this Credit Agreement.

“Applicable Margin” means a percentage equal to (a) during the period commencing
on the Closing Date and ending on the next date of determination that is at
least 270 days after the Closing Date, the percentage set forth in the
applicable column opposite Level I in the table set forth in clause (b) below
and (b) thereafter, as of each date of determination (and until the next such
date of determination), a percentage equal to the percentage set forth below in
the applicable column opposite the level corresponding to the Consolidated
Leverage Ratio in effect as of the last day of the most recently ended Fiscal
Quarter:

 

LEVEL   

CONSOLIDATED LEVERAGE RATIO

   BASE RATE LOANS     EURODOLLAR RATE LOANS   I    Greater than 4.50 to 1   
5.10 %   6.10 % II    Less than or equal to 4.50 to 1 and greater than 4.00 to 1
   5.00 %   6.00 % III    Less than or equal to 4.00 to 1 and greater than 3.50
to 1    4.75 %   5.75 % IV    Less than or equal to 3.50 to 1 and greater than
3.00 to 1    4.50 %   5.50 % V    Less than or equal to 3.00 to 1    4.25 %  
5.25 %

 

     

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Each date of determination for the “Applicable Margin” shall be the date that is
3 Business Days after delivery by the Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to Section 6.1(d). Notwithstanding anything
to the contrary set forth in this Agreement (including the then effective
Consolidated Leverage Ratio), the Applicable Margin shall equal the percentage
set forth in the appropriate column opposite Level I in the table above,
effective immediately upon the occurrence of any Event of Default for as long as
such Event of Default shall be continuing.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by the Administrative Agent, in substantially the form
of Exhibit A, or any other form approved by the Administrative Agent.

“Base Rate” means, at any time, a rate per annum equal to the higher of (a) the
rate last quoted by The Wall Street Journal as the “base rate on corporate loans
posted by at least 75% of the nation’s largest banks” in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent) and
(b) the sum of 0.5% per annum and the Federal Funds Rate.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing consisting of Loans made by the Lenders ratably
according to their respective Commitments.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated

 

   2   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

balance sheet of such Person, excluding (a) interest capitalized during
construction, (b) any expenditure to the extent, for purpose of the definition
of Permitted Acquisition, such expenditure is part of the aggregate amounts
payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period and (c) expenditures
incurred to replace assets damaged, destroyed or taken by a Governmental
Authority with insurance proceeds or condemnation or eminent domain awards.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Collateral Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Collateral Agent and (b) in the case of a securities account, with respect to
which the Collateral Agent shall be the entitlement holder and the only Person
authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or any
Affiliate of any Lender or (ii) any commercial bank that is (A) organized under
the laws of the United States, any state thereof or the District of Columbia,
(B) “adequately capitalized” (as defined in the regulations of its primary
federal banking regulators) and (C) has Tier 1 capital (as defined in such
regulations) in excess of $250,000,000 and (e) shares of any United States money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) and (d) above shall not exceed 365 days.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

   3   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (a) any Person
or group of Persons (other than Cypress Group and its Affiliates) shall have
acquired beneficial ownership of 20% or more of the issued and outstanding
Voting Stock of the Parent, (b) during any period of twelve consecutive calendar
months, individuals who, at the beginning of such period, constituted the board
of directors of the Parent (together with any new directors whose election by
the board of directors of the Parent or whose nomination for election by the
stockholders of the Parent was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose elections or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office, (c) the Parent shall cease to own and
control legally and beneficially, directly or indirectly, all of the economic
and voting rights associated with ownership of all of the outstanding Voting
Stock of all classes of Voting Stock of Holdings, (d) Holdings shall cease to
own and control legally and beneficially all of the economic and voting rights
associated with ownership of all outstanding Voting Stock of all classes of
Voting Stock of the Borrower and (e) a “Change of Control” or any term of
similar effect, as defined under any documentation governing any Indebtedness of
any Group Member having a principal amount in excess of $1,000,000 shall occur.

“Closing Date” means the date on which the Loans are made.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower in the aggregate principal amount outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule I
(Commitments) under the caption “Commitment” (as amended to reflect each
Assignment executed by such Lender) and as such amount may be reduced pursuant
to this Agreement, and “Commitments” means the aggregate Commitments of all
Lenders.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Adjusted EBITDA” means, with respect to any Person for any period,
$6,100,000 for each Fiscal Quarter ending on June 30, 2006, September 30,
2006, December 31, 2006 and March 31, 2007, respectively.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the
book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.

 

   4   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.

“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans then outstanding.

“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness (including, without limitation,
amortization and expenses related to the consummation of the Borrowings on the
Closing Date and the Related Transactions and the payment of all fees, costs and
expenses associated with the foregoing, as disclosed to the Administrative Agent
on or prior to the Closing Date), (iii) any loss from extraordinary or
non-recurring items, (iv) any depreciation, depletion and amortization expense,
(v) any aggregate net loss on the Sale of property (other than accounts (as
defined under the applicable UCC) and inventory) outside the ordinary course of
business and (vi) any other non-cash expenditure, charge or loss for such period
(other than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and inventory), including the
amount of any compensation deduction as the result of any grant of Stock or
Stock Equivalents to employees, officers, directors or consultants and minus
(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income and without duplication, (i) any credit for United
States federal income taxes or other taxes measured by net income, (ii) any
interest income, (iii) any gain from extraordinary items and any other
non-recurring gain, (iv) any aggregate net gain from the Sale of property (other
than accounts (as defined in the applicable UCC) and inventory) out of the
ordinary course of business by such Person, (v) any other non-cash gain,
including any reversal of a charge referred to in clause (b)(vi) above by reason
of a decrease in the value of any Stock or Stock Equivalent, and (vi) any other
cash payment in respect of expenditures, charges and losses that have been added
to Consolidated EBITDA of such Person pursuant to clause (b)(vi) above in any
prior period.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) Consolidated EBITDA (or, if applicable for any
Fiscal Quarter during the applicable period, the Consolidated Adjusted EBITDA
for such Fiscal Quarter) of such Person for such period minus Capital
Expenditures of such Person for such period (excluding Capital Expenditures
financed with Indebtedness) minus the total liability for United States federal
income taxes and other taxes measured by net income actually payable by such
Person in respect of such period to (b) the Consolidated Fixed Charges of such
Person for such period.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, determined on a Consolidated basis, of (a) the Consolidated Cash
Interest Expense of such Person and its Subsidiaries for such period (net of
cash interest income for such period), (b) the principal amount of Consolidated
Total Debt of such Person and its Subsidiaries having a scheduled due date
during such period, (c) all cash dividends payable by such Person and its
Subsidiaries on Stock in respect of such period to Persons other than such
Person and its Subsidiaries and (d) all commitment fees and other costs, fees
and expenses payable by such Person and its Subsidiaries during such period in
order to effect, or because of, the incurrence of any Indebtedness (other than
the initial Borrowings and Issuance of Letters of Credit on the Closing Date and
the Related Transactions and all fees, costs and expenses associated with the
foregoing).

 

   5   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any event, (i) interest capitalized during such
period and net costs under Interest Rate Contracts for such period and (ii) all
fees, charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period minus
(b) the sum of (i) Consolidated net gains of such Person and its Subsidiaries
under Interest Rate Contracts for such period and (ii) Consolidated interest
income of such Person and its Subsidiaries for such period.

“Consolidated Leverage Ratio” means, with respect to any Person as of any date,
the ratio of (a) Consolidated Total Debt of such Person outstanding as of such
date to (b) Consolidated EBITDA (or, if applicable for any Fiscal Quarter during
the applicable period, the Consolidated Adjusted EBITDA for such Fiscal Quarter)
for such Person for the last period of four consecutive Fiscal Quarters ending
on or before such date.

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i) (except to the extent cash collateralized),
(d) or (f) of the definition thereof and all Guaranty Obligations with respect
to any such Indebtedness, in each case of such Person and its Subsidiaries on a
Consolidated basis.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

 

   6   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably approved
by the Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
approved by the Administrative Agent.

“Convertible Participating Shares” means the 6.5% senior convertible
participating shares issued by the Parent on December 17, 1999.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Holdings)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;

(b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;

 

   7   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(c) pledges, cash deposits or other Liens (that are non-consensual) made in the
ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance or other types of social security benefits (other than
any Lien imposed by ERISA), (ii) to secure the performance of bids, tenders,
leases (other than Capital Leases) sales or other trade contracts (other than
for the repayment of borrowed money) or (iii) made in lieu of, or to secure the
performance of, surety, customs, reclamation or performance bonds (in each case
not related to judgments or litigation);

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(e) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or
(y) interfere with the ordinary conduct of the business conducted and proposed
to be conducted at such real property;

(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and

(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property and the proceeds thereof.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facility and (b) all other documents filed by any Group Member with the
United States Securities and Exchange Commission.

“DKAP” means, collectively, DK Acquisition Partners, LP and any of its
Affiliates.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“E-Fax” means any system used to receive or transmit faxes electronically.

 

   8   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, the Parent, Holdings, the Borrower and
any Person under common control, or treated as a single employer, with any of
the foregoing, within the meaning of Section 414(b) or (c) of the Code (or
Sections 4.14 (m) or (o) of the Code solely for purposes of provisions relating
to Section 4.12 of the Code).

“ERISA Event” means any of the following: (a) a reportable event referenced in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due,
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate, and (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder.

 

   9   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Business Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 page at such time, the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying the
offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of Parent for
such period, minus (b) without duplication, (i) any cash principal payment on
the Loans and on the loans made under the First Lien Credit Agreement (but, in
the case of payment in respect of the Revolving Loans (as such term is defined
in the First Lien Credit Agreement), only to the extent that the Revolving
Credit Commitments (as such term is defined in the First Lien Credit Agreement)
are permanently reduced by the amount of such payment) during such period other
than any mandatory prepayment required pursuant to Section 2.8(a) because of the
existence of Excess Cash Flow, (ii) any scheduled or other mandatory cash
principal payment made by the Borrower or any of its Subsidiaries during such
period on any Capitalized Lease Obligation or

 

   10   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

other Indebtedness (but only, if such Indebtedness may be reborrowed, to the
extent such payment results in a permanent reduction in commitments thereof),
(iii) any cash Capital Expenditure made by such Person or any of its
Subsidiaries during such period to the extent permitted by this Agreement,
excluding any such Capital Expenditure to the extent financed through the
incurrence of Capitalized Lease Obligations or any long-term Indebtedness other
than the Obligations and any Capitalized Lease Obligations, (iv) the Cash
Consolidated Interest Expense of such Person for such period, (v) any cash
losses from extraordinary or non-recurring items, and (vi) any cash payment made
during such period to satisfy obligations for United States federal income taxes
or other taxes measured by net income and plus (c) without duplication, to the
extent included in the calculation of Consolidated EBITDA pursuant to clause
(b)(i) of the definition thereof, any provision for United States federal income
taxes or other taxes measured by net income.

“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic Person
and in respect of which any of (a) the pledge of all of the Stock of such
Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant by
such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of Holdings, the Borrower or any Domestic Person
would, in the good faith judgment of the Borrower, result in materially adverse
tax consequences to the Loan Parties and their Subsidiaries, taken as a whole;
provided, however, that (x) the Administrative Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary” and (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.

“Existing Agent” means Bank of America, N.A. (f/k/a Fleet Capital Corporation),
in its capacity as administrative agent under the Existing Credit Agreement.

“Existing Credit Agreement” means that certain Loan and Security Agreement,
dated as of July 1, 2003, among the Borrower and Holdings, as borrowers, the
Parent, as guarantor, the institutions party thereto as lenders and the Existing
Agent.

“Facility” means the Commitments and the provisions herein related to the Loans.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letter” means the Fee Letter, dated as of June 18, 2007, addressed to the
Borrower from GE Capital and accepted by the Borrower, with respect to certain
fees to be paid from time to time to GE Capital and its Related Persons.

“Final Maturity Date” means December 18, 2012.

 

   11   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

“First Lien Agent” means the administrative agent under the First Lien Credit
Agreement.

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the date hereof, among Holdings, the Borrower, the lenders party thereto, the
First Lien Agent and GE Capital, as collateral agent.

“First Lien Facilities” means the “Facilities” under and as defined in the First
Lien Credit Agreement.

“First Lien Lenders” means the lenders under the First Lien Credit Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents (as defined in the First Lien Credit Agreement).

“First Lien Obligations” means the “Obligations” under and as defined in the
First Lien Credit Agreement.

“First Lien Secured Parties” means the First Lien Agent, the Collateral Agent,
the First Lien Lenders and each other holder of First Lien Obligations.

“Fiscal Quarter” means each 3 fiscal month period ending on
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on March 31.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members” means, collectively, the Parent, Holdings, the Borrower and
their respective Subsidiaries.

 

   12   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Group Members’ Accountants” means Ernst & Young LLP or other
nationally-recognized independent registered certified public accountants
reasonably acceptable to the Administrative Agent.

“Guarantor” means Holdings, each Wholly Owned Subsidiary of the Borrower listed
on Schedule 4.3 that is not an Excluded Foreign Subsidiary and each other Person
that enters into any Guaranty Obligation with respect to any Obligation of any
Loan Party.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Collateral Agent, the Borrower and other Guarantors from time to time party
thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.

 

   13   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Holdings” means Danka Holding Company, a Delaware corporation.

“Inactive Subsidiary” means each Subsidiary of the Parent listed on Schedule
1.01(a).

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds, in each case other than those related to judgments or
litigation and other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business that are
not overdue by more than 90 days, (e) all obligations created or arising under
any conditional sale or other title retention agreement, regardless of whether
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property, (f) all
Capitalized Lease Obligations, (g) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value any of its
own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a direct or
indirect parent entity thereof, including, without limitation, the Convertible
Participating Shares) prior to the date that is 180 days after the Final
Maturity Date, valued at, in the case of redeemable preferred Stock, the greater
of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends, (h) all payments
that would be required to be made in respect of any Hedging Agreement in the
event of a termination (including an early termination) on the date of
determination and (i) all Guaranty Obligations for obligations of any other
Person constituting Indebtedness of such other Person; provided, however, that
the items in each of clauses (a) through (i) above shall constitute
“Indebtedness” of such Person solely to the extent, directly or indirectly,
(x) such Person is liable for any part of any such item, (y) any such item is
secured by a Lien on such Person’s property or (z) any other Person has a right,
contingent or otherwise, to cause such Person to become liable for any part of
any such item or to grant such a Lien.

“Indemnified Matter” has the meaning specified in Section 11.4.

“Indemnitee” has the meaning specified in Section 11.4.

“Initial Projections” means those financial projections, dated June 12, 2007,
and delivered to the Administrative Agent on June 12, 2007, covering the Fiscal
Quarters ending June 30, 2007 through March 31, 2012.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of June
25, 2007, among the Administrative Agent, the First Lien Agent, the Collateral
Agent, Holdings and the Borrower.

 

   14   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2 or
3 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month, (c) the Borrower may not select any Interest
Period ending after the Final Maturity Date, (d) the Borrower may not select any
Interest Period in respect of Loans having an aggregate principal amount of less
than $1,000,000 and (e) there shall be outstanding at any one time no more than
10 Interest Periods.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold. The
amount of any Investment shall be the original cost or amount of such Investment
plus the cost or amount of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted

 

   15   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

under or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Lender” means each financial institution or other Person that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment, in each case together with its
successors.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever intended
to secure any obligation, including any conditional sale contract or other title
retention agreement, the interest of a lessor under a Capital Lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing.

“Loan” has the meaning specified in Section 2.1.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Intercreditor Agreement, the Control Agreements, the
Fee Letter and, when executed, each document executed by a Loan Party and
delivered to the Administrative Agent or to any Lender in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing.

“Loan Party” means the Borrower and each Guarantor.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects,
operations or property of the Group Members, taken as a whole, (b) the ability
of any Loan Party to perform its obligations under any Loan Document and (c) the
validity or enforceability of any Loan Document or the rights and remedies of
the Agents, the Lenders and the other Secured Parties under any Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$1,000,000 in the aggregate.

“Moody’s” means Moody’s Investors Service, Inc.

 

   16   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Collateral Agent as security for the
Obligations.

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Collateral Agent for such title insurer
to deliver endorsements to such title insurance as reasonably requested by the
Collateral Agent), environmental assessments and reports and evidence regarding
recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Collateral Agent for
the benefit of the Secured Parties, subject only to such Liens as the
Administrative Agent may approve.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate has any obligation or
liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) out-of-pocket cash
costs, fees and expenses paid or required to be paid in connection therewith or
as a result of any transaction occurring or deemed to occur to effectuate a
prepayment hereunder, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations and Indebtedness owing to any Group
Member) secured by the property subject thereto or (b) any sale or issuance of
Stock or incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other out-of-pocket underwriting discounts,
commissions and other out-of-pocket cash costs, fees and expenses, in each case
incurred in connection with such transaction; provided, however, that any such
proceeds received by any Subsidiary of the Borrower that is not a Wholly Owned
Subsidiary of the Borrower shall constitute “Net Cash Proceeds” only to the
extent of the aggregate direct and indirect beneficial ownership interest of the
Borrower therein.

“Non-Funding Lender” has the meaning specified in Section 2.2(c).

“Non-U.S. Lender Party” means each Agent, each Lender, each SPV and each
participant, in each case that is not a Domestic Person.

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to a Lender or its registered assigns in a principal amount
equal to the aggregate initial principal amount of the Loans.

“Notice of Borrowing” has the meaning specified in Section 2.2.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to any Agent, any Lender, any other Indemnitee, any participant or
any SPV arising out of, under, or in connection with, any Loan Document, whether
direct or indirect (regardless of whether acquired by

 

   17   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) if such Loan Party is the Borrower, all Loans, (b) all
interest, whether or not accruing after the filing of any petition in bankruptcy
or after the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding, and (c) all other fees, expenses (including
fees, charges and disbursement of counsel), interest, commissions, charges,
costs, disbursements, indemnities and reimbursement of amounts paid and other
sums chargeable to such Loan Party under any Loan Document.

“Other Taxes” has the meaning specified in Section 2.17(c).

“Parent” means (a) Danka Business Systems PLC, a company organized under the
laws of England and Wales or (b) from and after the consummation of a
transaction between Danka Business Systems PLC and the Transitional Parent
permitted under Section 8.7 whereby the Transitional Parent becomes the
surviving or continuing entity of such transaction, the Transitional Parent.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) the aggregate amounts payable in connection with, and
other consideration for (in each case, including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
Parent and the Proposed Acquisition Target), such Proposed Acquisition and all
other Permitted Acquisitions consummated on or prior to the date of the
consummation of such Proposed Acquisition shall not exceed $1,000,000 (or
$5,000,000; provided, however, that as of the date of consummation of any
transaction as part of such Proposed Acquisition and after giving effect to all
transactions to occur on such date as part of such Proposed Acquisition, (i) the
Consolidated Leverage Ratio shall be no greater than 3.75 to 1 on a Pro Forma
Basis as of the last day of the last Fiscal Quarter for which Financial
Statements have been delivered hereunder and (ii) the excess of (A) the
aggregate Revolving Credit Commitments over the aggregate Revolving Credit
Outstandings (as such terms are defined in the First Lien Credit Agreement) plus
(B) any unrestricted cash and Cash Equivalents in Controlled Deposit Accounts
and Controlled Securities Accounts shall be no less than $10,000,000), (b) the
Administrative Agent shall have received reasonable advance notice of such
Proposed Acquisition including a reasonably detailed description thereof at
least 30 days prior to the consummation of such Proposed Acquisition (or such
later date as may be agreed by the Administrative Agent) and on or prior to the
date of such Proposed Acquisition, the Administrative Agent shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents (including financial

 

   18   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

information and analysis, environmental assessments and reports, opinions,
certificates and lien searches) and information reasonably requested by the
Administrative Agent and (c) as of the date of consummation of any transaction
as part of such Proposed Acquisition and after giving effect to all transactions
to occur on such date as part of such Proposed Acquisition, all conditions set
forth in clauses (i) and (ii) of Section 3.2(b) shall be satisfied or duly
waived and, after giving effect to such Permitted Acquisition, the financial
covenants set forth in Article V shall be complied with on a Pro Forma Basis as
of the last day of the last Fiscal Quarter for which Financial Statements have
been delivered hereunder.

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension
(plus reasonable fees and expenses payable in connection therewith), (b) has a
weighted average maturity (measured as of the date of such refinancing or
extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness (or, in the case of a refinancing or extension of the Obligations
or the First Lien Obligations, is secured by Liens that are senior or
subordinated on terms substantially similar to those contained in the
Intercreditor Agreement or otherwise reasonably satisfactory to the
Administrative Agent) and (e) is otherwise on terms no less favorable to the
Group Members, taken as a whole, than those of such Permitted Indebtedness;
provided, however, that, notwithstanding the foregoing, (x) the terms of such
Permitted Indebtedness may be modified as part of such Permitted Refinancing if
such modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to property, to repair such
loss or damage.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

   19   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Prepayment Fee” shall mean, with respect to (a) any prepayment of the Loans
pursuant to Section 2.7, Section 2.8(b)(ii) or Section 2.8(e) or (b) any sale
and purchase of the Loans pursuant to Section 2.18, a fee equal to (i) 3.00% of
the aggregate principal amount of such prepayment or sale and purchase, as
applicable, made on or prior to the second anniversary of the Closing Date,
subject to Section 2.8(e) in connection with the prepayments thereunder,
(ii) 2.00% of the aggregate principal amount of such prepayment or sale and
purchase, as applicable, made on or prior to the third anniversary of the
Closing Date, but after the second anniversary of the Closing Date, and
(iii) 1.00% of the aggregate principal amount of such prepayment or sale and
purchase, as applicable, made on or prior to the fourth anniversary of the
Closing Date, but after the third anniversary of the Closing Date.

“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

“Pro Forma Transaction” means any transaction consummated as part of the Related
Transactions and any Permitted Acquisition, together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Stock of any Proposed Acquisition Target
by the Borrower or any Subsidiary of the Borrower (or by Holdings to the extent
such assets and Stock are transferred to the Borrower or any Subsidiary of the
Borrower contemporaneously with such acquisition) or (b) any proposed merger of
any Proposed Acquisition Target with or into the Borrower or any Subsidiary of
the Borrower (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).

“Proposed Acquisition Target” means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

“Pro Rata Outstandings”, of any Lender at any time, means the outstanding
principal amount of the Loans owing to such Lender.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Commitments (or, if such Commitments are
terminated, the Pro Rata Outstandings therein) of such Lender then in effect by
(b) the sum of the Commitments (or, if such Commitments are terminated, the Pro
Rata Outstandings therein) of all Lenders then in effect.

 

   20   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Redemption Notices” means (a) the notice of redemption in respect of all the
Senior Notes, issued by the Parent in accordance with the requirements of the
Senior Notes Indenture and (b) the notice of redemption in respect of all the
Subordinated Notes, issued by the Parent in accordance with the requirements of
the Subordinated Notes Indenture.

“Register” has the meaning specified in Section 2.14(b).

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 180th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, and (c) the occurrence of any Event of Default.

“Related Documents” means, collectively, the First Lien Loan Documents, the
Redemption Notices, the payoff letter with respect to the Existing Credit
Agreement executed and delivered to the Administrative Agent in connection with
Section 3.1(f) and each other document executed with respect to any of the
foregoing or any Related Transaction.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is an Agent, each other Person or individual designated,
nominated or otherwise mandated by or helping such Agent pursuant to and in
accordance with Section 10.4 or any comparable provision of any Loan Document.

“Related Transactions” means, collectively, the First Lien Facilities, the
redemption of all of the Senior Notes and all of the Subordinated Notes, the
refinancing of the Existing Credit Agreement, the execution and delivery of all
Related Documents and the payment of all related fees, costs and expenses.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

   21   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
Pro Rata Outstandings in the Facility) then in effect, ignoring, in such
calculation, the amounts held by any Non-Funding Lender.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the Corporate
Chart and other documents delivered pursuant to Section 6.1(e), documents
delivered on the Closing Date and documents delivered pursuant to Section 7.10,
the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other property, on account of
any Stock or Stock Equivalent of the Borrower or any of its Subsidiaries, in
each case now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent and (b) any redemption,
retirement, termination, defeasance, cancellation, purchase or other acquisition
for value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations), of any Stock or Stock Equivalent of any
Group Member or of any direct or indirect parent entity of the Borrower, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

   22   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Secured Parties” means the Lenders, the Administrative Agent, the Collateral
Agent, each other Indemnitee and any other holder of any Obligation of any Loan
Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

“Senior Notes” means the 11% Senior Notes due June 15, 2010, issued by the
Parent and governed by the terms of the Senior Notes Indenture.

“Senior Notes Indenture” means the Indenture, dated as of July 1, 2003, between
the Borrower and the Senior Notes Trustee.

“Senior Notes Trustee” means HSBC Bank USA, as trustee under the Senior Notes
Indenture.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.

“Subordinated Notes” means the 10% Senior Subordinated Notes due April 1, 2008,
issued by the Borrower and governed by the terms of the Subordinated Notes
Indenture.

 

   23   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Subordinated Notes Indenture” means the Indenture, dated as of April 1, 2001,
between the Borrower and the Subordinated Notes Trustee.

“Subordinated Notes Trustee” means HSBC Bank USA, as trustee under the
Subordinated Notes Indenture.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“Title IV Plan” means a Benefit Plan that is a pension plan subject to Title IV
of ERISA, other than a Multiemployer Plan.

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Transitional Parent” means a Delaware corporation that is a Loan Party, which
shall be the surviving or continuing entity after the consummation of a
transaction between such corporation and Danka Business Systems PLC permitted
under Section 8.7.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“United States” means the United States of America.

“U.S. Lender Party” means each Agent, each Lender, each SPV and each
participant, in each case that is a Domestic Person.

 

   24   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate that has yet been satisfied or paid in full
at such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “property, plant and equipment”, “financial asset”, “general
intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”.

Section 1.3 Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by Parent or Holdings shall be given effect if such change
would affect a calculation that measures compliance with any provision of
Article V or VIII unless the Borrower, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP (such
agreement to be negotiated in good faith) and, unless such provisions are
modified, all Financial Statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article V shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.

Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party. Any such
determination or redetermination by the Administrative Agent shall be conclusive
and binding for all purposes, absent manifest error. No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of

 

   25   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted. The Administrative Agent may round up or
down, and may set up appropriate mechanisms to round up or down, any amount
hereunder to nearest higher or lower amounts and may determine reasonable de
minimis payment thresholds.

Section 1.5 Interpretation. (a) Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property” and “property,
plant and equipment”, which shall be interpreted as broadly as possible,
including, in any case, cash, Securities, other assets, rights under Contractual
Obligations and Permits and any right or interest in any property). The terms
“herein”, “hereof” and similar terms refer to this Agreement as a whole. In the
computation of periods of time from a specified date to a later specified date
in any Loan Document, the terms “from” means “from and including” and the words
“to” and “until” each mean “to but excluding” and the word “through” means “to
and including.” In any other case, the term “including” when used in any Loan
Document means “including without limitation.” The term “documents” means all
writings, however evidenced and whether in physical or electronic form,
including all documents, instruments, agreements, notices, demands,
certificates, forms, financial statements, opinions and reports. The term
“incur” means incur, create, make, issue, assume or otherwise become directly or
indirectly liable in respect of or responsible for, in each case whether
directly or indirectly, and the terms “incurrence” and “incurred” and similar
derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time. Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.

ARTICLE 2

THE FACILITY

Section 2.1 The Commitments. (a) On the terms and subject to the conditions
contained in this Agreement, each Lender severally, but not jointly, agrees to
make loans in Dollars (each a “Loan”) to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Commitment. Amounts of Loans repaid or
prepaid may not be reborrowed.

Section 2.2 Borrowing Procedures. (a) Notice From the Borrower. The Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 11:00 a.m. on (i) the first Business Date, in the case of a Borrowing
of Base Rate Loans and (ii) the third Business Day, in the case of a Borrowing
of Eurodollar Rate Loans, prior to the date of the Closing Date. Each such
notice may be made in a writing substantially in the form of Exhibit C (the
“Notice of Borrowing”) duly completed or by telephone if confirmed promptly,

 

   26   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

but in any event within one Business Day and prior to such Borrowing, with such
a Notice of Borrowing. Loans shall be made as Base Rate Loans unless, outside of
a suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans.

(b) Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of the Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 11:00 a.m. on the Closing Date, make available to the Administrative
Agent at its address referred to in Section 11.11, such Lender’s Pro Rata Share
of such proposed Borrowing. Upon fulfillment or due waiver (i) on the Closing
Date, of the applicable conditions set forth in Section 3.1 and (ii) on the
Closing Date and any time thereafter, of the applicable conditions set forth in
Section 3.2, the Administrative Agent shall make such funds available to the
Borrower.

(c) Non-Funding Lenders. Unless the Administrative Agent shall have received
notice from any Lender prior to the Closing Date that such Lender will not make
such payment (or any portion thereof) available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such payment available
to the Administrative Agent on the date such payment is required to be made in
accordance with this Article II and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. The Borrower agrees to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower. In
addition, any Lender that shall not have made available to the Administrative
Agent any portion of any payment described above (any such Lender, a
“Non-Funding Lender”) agrees to pay such amount to the Administrative Agent on
demand together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Administrative Agent, at the Federal Funds Rate for the first Business Day and
thereafter (i) in the case of a payment in respect of a Loan, at the interest
rate applicable at the time to such Loan and (ii) otherwise, at the interest
rate applicable to Base Rate Loans under the Facility. Such repayment shall then
constitute the funding of the corresponding Loan (including any Loan deemed to
have been made hereunder with such payment) or participation. The existence of
any Non-Funding Lender shall not relieve any other Lender of its obligations
under any Loan Document, but no other Lender shall be responsible for the
failure of any Non-Funding Lender to make any payment required under any Loan
Document.

Section 2.3 [RESERVED].

Section 2.4 [RESERVED].

Section 2.5 Termination of the Commitments. After giving effect to the Loans
made on the Closing Date, any unused Commitment shall terminate on the Closing
Date.

Section 2.6 Repayment of Loans. The Borrower promises to repay the Loans on the
Final Maturity Date.

 

   27   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 2.7 Optional Prepayments. The Loans may not be optionally prepaid at any
time prior to the first anniversary of the Closing Date; provided, however, that
the Borrower may prepay up to $5,000,000 of the outstanding principal amount of
the Loans on or prior to the first anniversary of the Closing Date. Following
the first anniversary of the Closing Date, the Borrower may prepay the
outstanding principal amount of the Loans in whole or in part at any time
(together with any breakage costs that may be owing pursuant to Section 2.16(a)
after giving effect to such prepayment); provided, however, that (a) each
partial prepayment that is not of the entire outstanding amount under the
Facility shall be in an aggregate amount that is an integral multiple of
$1,000,000 and (b) no prepayment of the Loans under this Section 2.7 shall be
permitted unless accompanied by the Prepayment Fee, if any, applicable thereto.

Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow. The Borrower shall pay
or cause to be paid to the Administrative Agent, in each case to the extent such
amounts are not required to prepay or cash collateralize the First Lien
Obligations under the First Lien Credit Agreement, within 5 Business Days after
the last date Financial Statements can be delivered pursuant to Section 6.1(c)
for any Fiscal Year ending after the Closing Date, an amount equal to 50% of the
Excess Cash Flow for such Fiscal Year; provided, however, that should the
Consolidated Leverage Ratio of Parent on the last day of such Fiscal Year be
less than 2 to one, such percentage shall be reduced to 25%.

(b) Equity and Debt Issuances. Upon receipt on or after the Closing Date by any
Loan Party or any of its Subsidiaries of Net Cash Proceeds arising from (i) the
issuance or Sale by Holdings or the Parent of its own Stock (other than (x) any
issuance of common Stock by the Parent to the extent the proceeds thereof are
used to redeem all or any portion of the outstanding Convertible Participating
Shares of the Parent in a single transaction, and (y) any issuance of common
Stock of Holdings or the Parent occurring in the ordinary course of business to
any director, member of the management or employee of the Borrower or its
Subsidiaries), the Borrower shall, in each case to the extent such amounts are
not required to prepay or cash collateralize the First Lien Obligations under
the First Lien Credit Agreement, within 1 Business Day, pay or cause to be paid
to the Administrative Agent an amount equal to 100% of such Net Cash Proceeds or
(ii) the incurrence by any Loan Party or any of its Subsidiaries of Indebtedness
of the type specified in clause (a) or (b) of the definition thereof (other than
any such Indebtedness permitted under Section 8.1 as amended from time to time),
the Borrower shall, in each case to the extent such amounts are not required to
prepay or cash collateralize the First Lien Obligations under the First Lien
Credit Agreement, within 1 Business Day, pay or cause to be paid to the
Administrative Agent an amount equal to 100% of such Net Cash Proceeds, together
with any Prepayment Fee applicable thereto.

(c) Asset Sales and Property Loss Events. Upon receipt on or after the Closing
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale by any Group Member of any of its property other than Sales of
its own Stock and Sales of property permitted hereunder in reliance upon any of
clauses (a) through (e) of Section 8.4 or (ii) any Property Loss Event with
respect to any property of any Group Member to the extent resulting, in the
aggregate with all other such Property Loss Events, in the receipt by any of
them of Net Cash Proceeds in excess of $1,000,000, the Borrower shall, in each
case to the extent such amounts are not required to prepay or cash collateralize
the First Lien Obligations under the First Lien Credit Agreement, within 3
Business Days pay or cause to be paid to the Administrative Agent an amount
equal to 100% of such Net Cash Proceeds; provided, however, that, upon any such
receipt, as long as no Event of Default shall then be continuing, any Group

 

   28   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Member may make Permitted Reinvestments with such Net Cash Proceeds and the
Borrower shall not be required to make or cause such payment to the extent
(x) such Net Cash Proceeds are intended to be used to make Permitted
Reinvestments and (y) on each Reinvestment Prepayment Date for such Net Cash
Proceeds, the Borrower shall, in each case to the extent such amounts are not
required to prepay or cash collateralize the First Lien Obligations under the
First Lien Credit Agreement, pay or cause to be paid to the Administrative Agent
an amount equal to the Reinvestment Prepayment Amount applicable to such
Reinvestment Prepayment Date and such Net Cash Proceeds.

(d) Cash Collateral. Upon receipt on or after the Closing Date by any Group
Member of any portion of the cash collateral deposited at Bank of America, N.A.
pursuant to that certain Cash Collateral Account Agreement, dated as of
January 27, 2007, between the Parent and Bank of America, N.A., the Borrower
shall within 1 Business Day pay or cause to be paid any obligations or other
liabilities that are overdue to any of Canon U.S.A., Inc., Hewlett-Packard
Company, Toshiba America Information Systems, Inc. or their respective
subsidiaries or affiliates up to the amount of such cash collateral that has
been received; provided that the remainder of such cash collateral not required
to be applied pursuant to this Section 2.8(d) may be retained by the Borrower.

(e) Change of Control. In the event that the Loans are prepaid pursuant to a
Change of Control, then the Borrower shall pay to the Administrative Agent an
amount equal to the entire principal balance of the Loans plus (i) if such
prepayment occurs on or prior to the first anniversary of the Closing Date, an
amount equal to (1) the aggregate amount of interest (including, without
limitation, interest payable in cash, in kind or deferred) which would have
otherwise been payable on the amount of the principal prepayment from the date
of prepayment until the first anniversary of the Closing Date, plus (2) the
Prepayment Fee, minus (3) the aggregate amount of interest Lenders would earn if
the prepaid principal amount were reinvested for the period from the date of
prepayment or reduction until the first anniversary of the Closing Date at the
Treasury Rate plus 0.50%; and (ii) if such prepayment occurs after the first
anniversary of the Closing Date, the Prepayment Fee applicable thereto. For
purposes of the foregoing, the term “Treasury Rate” shall mean a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by Administrative Agent on the date three (3) Business Days
prior to the date of prepayment, to be the yield expressed as a rate listed in
The Wall Street Journal for United States Treasury securities having a term of
not greater than thirty-six (36) months.

(f) Application of Payments. Any payments made to the Administrative Agent
pursuant to this Section 2.8 shall be applied to the Obligations in accordance
with Section 2.12(b).

Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount of all
other Obligations shall bear interest, in the case of Loans, on the unpaid
principal amount thereof from the date such Loans are made and, in the case of
such other Obligations, from the date such other Obligations are due and payable
until, in all cases, paid in full, except as otherwise provided in clause
(c) below, as follows: (i) in the case of Base Rate Loans, at a rate per annum
equal to the sum of the Base Rate and the Applicable Margin, each as in effect
from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate per
annum equal to the sum of the Eurodollar Rate and the Applicable Margin, each as
in effect for the applicable Interest Period, and (iii) in the case of other
Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin, each as in effect from time to time.

 

   29   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) upon the payment or prepayment of the principal amount on which
such interest has accrued and (C)(1) if such Loan is a Base Rate Loan, on the
last day of each calendar month commencing on the first such day following the
making of such Loan, (2) if such Loan is a Eurodollar Rate Loan, on the last day
of each Interest Period applicable to such Loan and, if applicable, on each date
during such Interest Period occurring every 3 months from the first day of such
Interest Period and (ii) if accrued on any other Obligation, on demand from any
after the time such Obligation is due and payable (whether by acceleration or
otherwise). Notwithstanding any of the foregoing to the contrary, the interest
payable pursuant this Section 2.9(b) may be paid-in-kind by capitalizing the
interest otherwise due and adding such amount to the principal balance of the
Loans if the Borrower elects to do so upon five (5) Business Days written notice
to the Administrative Agent of its election to do so prior to the payment date;
provided, that (i) Borrower may elect to capitalize such interest no more than
two Fiscal Quarters in any consecutive four Fiscal Quarter period; and (ii) if
the Borrower elects to capitalize such interest, the “Applicable Margin”
otherwise applicable to the interest paid on the Loans to which such capitalized
interest payment relates shall be increased for such calendar month or interest
period, as the case may be, by an additional 1.25%. Any amounts added to the
principal balance of the Loans pursuant to this Section 2.9(b) shall be deemed
to be “Obligations” for all purposes of this Agreement and the other Loan
Documents.

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Section 9.1(e)(ii) or (B) the
delivery of a notice by the Administrative Agent or the Required Lenders to the
Borrower during the continuance of any other Event of Default and, in each case,
for as long as such Event of Default shall be continuing, the principal balance
of all Obligations (including any Obligation that bears interest by reference to
the rate applicable to any other Obligation) then due and payable shall bear
interest at a rate that is 2% per annum in excess of the interest rate
applicable to such Obligations from time to time, payable on demand or, in the
absence of demand, on the date that would otherwise be applicable.

Section 2.10 Conversion and Continuation Options. (a) Option. The Borrower may
elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, however, that,
(x) for each Interest Period, the aggregate amount of Eurodollar Rate Loans
having such Interest Period must be an integral multiple of $1,000,000 and
(y) no conversion in whole or in part of Base Rate Loans to Eurodollar Rate
Loans and no continuation in whole or in part of Eurodollar Rate Loans shall be
permitted at any time at which (1) an Event of Default shall be continuing and
the Administrative Agent or the Required Lenders shall have determined in their
sole discretion not to permit such conversions or continuations or (2) such
continuation or conversion would be made during a suspension imposed by
Section 2.15.

 

   30   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ (1 Business Day in the case of conversion to
Base Rate Loans) prior notice in substantially the form of Exhibit F (a “Notice
of Conversion or Continuation”) duly completed. The Administrative Agent shall
promptly notify each Lender of its receipt of a Notice of Conversion or
Continuation and of the options selected therein. If the Administrative Agent
does not receive a timely Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue or convert any Eurodollar Rate Loan,
then, upon the expiration of the applicable Interest Period, such Loan shall be
automatically converted to a Base Rate Loan. Each partial conversion or
continuation shall be allocated ratably among the Lenders in the applicable
Facility in accordance with their Pro Rata Share.

Section 2.11 Fees. The Borrower shall pay to the Administrative Agent and its
Related Persons such fees as set forth in the Fee Letter.

Section 2.12 Application of Payments. (a) Unless otherwise provided in this
Section 2.12 or elsewhere in any Loan Document, all payments and any other
amounts received by the Administrative Agent from or for the benefit of the
Borrower shall be applied to reduce the remaining outstanding principal amounts
under the Facility.

(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) shall be applied to
reduce the remaining outstanding principal amounts under the Facility.

(c) Application of Payments During an Event of Default. Each of Holdings and the
Borrower hereby irrevocably waives, and agrees to cause each Loan Party and each
other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Agents may, and, upon either (A) the
direction of the Required Lenders or (B) the termination of any Commitment or
the acceleration of any Obligation pursuant to Section 9.2, shall, subject to
the terms of the Intercreditor Agreement, apply all payments in respect of any
Obligation, all funds on deposit in any Cash Collateral Account and all other
proceeds of Collateral (i) first, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to any Agent, (ii) second,
to pay Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders, (iii) third, to pay interest then due and
payable in respect of the Loans, (iv) fourth, to repay the outstanding principal
amounts of the Loans and (v) fifth, to the ratable payment of all other
Obligations.

Section 2.13 Payments and Computations. (a) Procedure. The Borrower shall make
each payment under any Loan Document not later than 1:00 p.m. on the day when
due to the Administrative Agent by wire transfer to the following account (or at
such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:

 

   31   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Name:    General Electric Capital Corporation Bank:    DeutscheBank Trust
Company Americas    New York, New York ABA #:    021-001-033 Account #:   
50279513 Account Name:    GECC-CFS CIF Collection Account Reference:    CFN8759
(Danka Office Imaging Company)

The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Payments
received by the Administrative Agent after 1:00 p.m. shall be deemed to be
received on the next Business Day.

(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans whose interest rate is calculated based on
the rate set forth in clause (a) of the definition of “Base Rate”, 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable. Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.

Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, acting as agent of the Borrower solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record of

 

   32   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

ownership, in which such Lender shall register by book entry (A) the name and
address of each such participant and SPV (and each change thereto, whether by
assignment or otherwise) and (B) the rights, interest or obligation of each such
participant and SPV in any Obligation, in any Commitment and in any right to
receive any payment hereunder.

(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent
and each Lender, each of their obligations under this Agreement to participate
in the Loans, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders (and each change thereto
pursuant to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments
and Participations; Binding Effect)), (2) the Commitments of each Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, for Eurodollar Rate Loans, the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid,
and (5) any other payment received by the Administrative Agent from the Borrower
and its application to the Obligations.

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans) are
registered obligations, the right, title and interest of the Lenders and their
assignees in and to such Loans, shall be transferable only upon notation of such
transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.14 and Section 11.2 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(and any successor provisions).

(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, the Administrative Agent, or such Lender
at any reasonable time and from time to time upon reasonable prior notice. No
Lender shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender unless otherwise agreed by the Administrative Agent.

(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in the Facility
and substantially in the form of Exhibit B; provided, however, that only one
Note shall be issued to each Lender, except (i) to an existing Lender exchanging
existing Notes to reflect changes in the Register relating to such Lender, in
which case the new Notes delivered to such Lender shall be dated the date of the
original Notes and (ii) in the case of loss, destruction or mutilation of

 

   33   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

existing Notes and similar circumstances for which a reasonably satisfactory
affidavit of loss is provided the Borrower. Each Note, if issued, shall only be
issued as means to evidence the right, title or interest of a Lender or a
registered assignee in and to the related Loan, as set forth in the Register,
and in no event shall any Note be considered a bearer instrument or obligation.

Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article II, the following shall apply:

(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until the Administrative Agent shall notify the Borrower that the
Required Lenders have determined that the circumstances causing such suspension
no longer exist.

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate Loans,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.

(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.

Section 2.16 Breakage Costs; Increased Costs; Capital Requirements. (a) Breakage
Costs. The Borrower shall compensate each Lender, upon demand from such Lender
to such Borrower (with copy to the Administrative Agent), for all Liabilities
(including, in each case, those incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to prepare to
fund, to fund or to maintain the Eurodollar Rate Loans of such Lender to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
that such Lender may incur (A) to the extent, for any reason other than solely
by reason of such Lender being a Non-Funding Lender, a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on a
date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation or in a similar request made by telephone by the Borrower, (B) to
the extent any Eurodollar Rate Loan is paid (whether through a scheduled,

 

   34   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

optional or mandatory prepayment) or converted to a Base Rate Loan (including
because of Section 2.15) on a date that is not the last day of the applicable
Interest Period or (C) as a consequence of any failure by the Borrower to repay
Eurodollar Rate Loans when required by the terms hereof. For purposes of this
clause (a), each Lender shall be deemed to have funded each Eurodollar Rate Loan
made by it using a matching deposit or other borrowing in the London interbank
market.

(b) Increased Costs. If at any time any Lender determines that, after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to such Lender of
making, funding or maintaining any Eurodollar Rate Loan or to agree to do so or
of participating, or agreeing to participate, in extensions of credit or
(ii) imposing any other cost to such Lender with respect to compliance with its
obligations under any Loan Document, then, upon demand by such Lender (with copy
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender amounts sufficient to compensate such Lender for
such increased cost.

(c) Increased Capital Requirements. If at any time any Lender determines that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender’s (or any corporation controlling such Lender) as a consequence of its
obligations under or with respect to any Loan Document to a level below that
which, taking into account the capital adequacy policies of such Lender or
corporation, such Lender or corporation could have achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.

(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(e) Taxes. This Section 2.16 shall not apply to taxes, which shall be governed
by Section 2.17.

Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as otherwise
provided in this Section 2.17, each payment by any Loan Party under any Loan
Document shall be made free and clear of all present or future taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (and without deduction for any of them) (collectively, but excluding the
taxes set forth in clauses (i) and (ii) below, the “Taxes”) other than for
(i) taxes measured by net income (including branch profits taxes) and franchise
taxes imposed in lieu of net income taxes, in each case imposed on any Secured
Party as a result

 

   35   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

of a present or former connection between such Secured Party and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Secured Party having executed, delivered or performed
its obligations or received a payment under, or enforced, any Loan Document) or
(ii) taxes that are directly attributable to the failure (other than as a result
of a change in any Requirement of Law) by any Secured Party to deliver the
documentation required to be delivered pursuant to clause (f) below.

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party
(i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 2.17), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Loan Party shall make such deductions, (iii) the relevant Loan Party
shall timely pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, the relevant Loan Party shall
deliver to the Administrative Agent an original or certified copy of a receipt
evidencing such payment; provided, however, that no such increase shall be made
with respect to, and no Loan Party shall be required to indemnify any such
Secured Party pursuant to clause (d) below for, withholding taxes except to the
extent that the obligation to withhold amounts would not have been imposed but
for a change in law occurring after date that such Secured Party became a
“Secured Party” under this Agreement in the capacity under which such Secured
Party makes a claim under this clause (b), except in each case to the extent
that (y) such Secured Party is a direct or indirect assignee (other than
pursuant to Section 2.18 (Substitution of Lenders)) of any other Secured Party
that was entitled, at the time the assignment of such other Secured Party became
effective, to receive additional amounts under this clause (b) or (z) the
obligation to withhold would not have been imposed but for a change in
circumstances with respect to the Borrower.

(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Taxes or Other Taxes by
any Loan Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.11, the original or a certified copy of a
receipt evidencing payment thereof.

(d) Indemnification. The Borrower shall reimburse and indemnify, within 30 days
after receipt of demand therefor (with copy to the Administrative Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.17) paid by
such Secured Party and any Liabilities arising therefrom or with respect thereto
(other than any taxes described in Section 2.17(a)(i) or (a)(ii)), whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of the Administrative Agent on behalf of such Secured
Party) claiming any compensation under this clause (d), setting forth the
amounts to be paid thereunder and delivered to the Borrower with copy to the
Administrative Agent, shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, the Administrative Agent and
such Secured Party may use any reasonable averaging and attribution methods.

 

   36   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

(f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any Requirement of Law, is subject to such withholding tax at a
reduced rate under an applicable tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this
clause (i) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable: (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

(i) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.

 

   37   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(ii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.

Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender in the Facility that is not an Affiliate of the Administrative Agent
(an “Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or
(c) (Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan in such Facility,
(iii) makes a claim for payment pursuant to Section 2.17(b) (Taxes),
(iv) becomes a Non-Funding Lender with respect to such Facility or (v) does not
consent to any amendment, waiver or consent to any Loan Document for which the
consent of the Required Lenders is obtained but that requires the consent of
other Lenders in such Facility, the Borrower may either pay in full such
Affected Lender with respect to amounts due in such Facility with the consent of
the Administrative Agent or substitute for such Affected Lender in such Facility
any Lender or any Affiliate or Approved Fund of any Lender or any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent (in each case, a “Substitute Lender”).

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under the Facility, the Borrower shall deliver a
notice to the Administrative Agent and such Affected Lender. The effectiveness
of such payment or substitution shall be subject to the delivery to the
Administrative Agent by the Borrower (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations (including any
Prepayment Fee, if applicable) owing to such Affected Lender with respect to the
Facility (including those that will be owed because of such payment) and (ii) in
the case of a substitution, (A) payment of the assignment fee set forth in
Section 11.2(c) and (B) an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Commitment of the Affected Lender under the Facility.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Administrative Agent shall record such substitution or payment in
the Register, whereupon (i) in the case of any payment in full in the Facility,
such Affected Lender’s Commitments in the Facility shall be terminated and
(ii) in the case of any substitution in the Facility, (A) the Affected Lender
shall sell and be relieved of, and the Substitute Lender shall purchase and
assume, all rights and claims of such Affected Lender under the Loan Documents
with respect to the Facility, except that the Affected Lender shall retain such
rights expressly providing that they survive the repayment of the Obligations
and the termination of the Commitments, (B) the Substitute Lender shall become a
“Lender” hereunder having a Commitment in the Facility in the amount of such
Affected Lender’s Commitment in the Facility and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution and deliver any Note in its possession with respect to the
Facility; provided, however, that the failure of any Affected Lender to execute
any such Assignment or deliver any such Note shall not render such sale and
purchase (or the corresponding assignment) invalid.

 

   38   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO THE LOANS

Section 3.1 Conditions Precedent to the Loans. The obligation of each Lender to
make any Loan on the Closing Date is subject to the satisfaction or due waiver
of each of the following conditions precedent on or before July 15, 2007:

(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent and each Lender:

(i) this Agreement (including all exhibits, schedules and annexes) duly executed
by Holdings and the Borrower and, for the account of each Lender having
requested the same by notice to the Administrative Agent and the Borrower
received by each at least 3 Business Days prior to the Closing Date (or such
later date as may be agreed by the Borrower), Notes in the Facility conforming
to the requirements set forth in Section 2.14(e);

(ii) the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Collateral Agent in the
Collateral, in each case as may be reasonably requested by the Administrative
Agent, (B) all documents representing all Securities being pledged pursuant to
such Guaranty and Security Agreement and related undated powers or endorsements
duly executed in blank and (C) all Control Agreements that, in the reasonable
judgment of the Administrative Agent, are required for the Loan Parties to
comply with the Loan Documents as of the Closing Date, each duly executed by, in
addition to the applicable Loan Party, the applicable financial institution;

(iii) the Intercreditor Agreement;

(iv) each of the Related Documents;

(v) a duly executed favorable opinion of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and the
Lenders and addressing such matters as the Administrative Agent may reasonably
request;

(vi) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates);

 

   39   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(vii) a certificate of the secretary, assistant secretary or other officer of
each Loan Party in charge of maintaining books and records of such Loan Party
certifying as to (A) the names and signatures of each officer of such Loan Party
authorized to execute and deliver any Loan Document, (B) the Constituent
Documents of such Loan Party attached to such certificate are complete and
correct copies of such Constituent Documents as in effect on the date of such
certification (or, for any such Constituent Document delivered pursuant to
clause (v) above, that there have been no changes from such Constituent Document
so delivered) and (C) the resolutions of such Loan Party’s board of directors or
other appropriate governing body approving and authorizing the execution,
delivery and performance of each Loan Document to which such Loan Party is a
party;

(viii) a certificate of a Responsible Officer of the Borrower to the effect that
(A) each condition set forth in Section 3.2(b) has been satisfied, (B) both the
Loan Parties taken as a whole and the Borrower are Solvent after giving effect
to the Loans, the consummation of the Related Transactions, the application of
the proceeds thereof in accordance with Section 7.9 and the payment of all
estimated legal, accounting and other fees and expenses related hereto and
thereto and (C) attached thereto are complete and correct copies of each Related
Document (other than the payoff letter for the Existing Credit Agreement);

(ix) insurance certificates in form and substance reasonably satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5; and

(x) such other documents and information as any Lender through the
Administrative Agent may reasonably request.

(b) Fee and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent or Collateral Agent, their Related
Persons or any Lender, as the case may be, all fees and all reimbursements of
costs or expenses, in each case due and payable under any Loan Document on or
before the Closing Date.

(c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document (including the Related Transactions).

(d) Earnings Reports. The Administrative Agent shall be satisfied with the
results of a quality of earnings assessment report with respect to the earnings
of Holdings and its Subsidiaries, which report shall have been conducted by an
independent accounting firm acceptable to the Administrative Agent.

(e) First Lien Facility. Concurrently on the Closing Date, the First Lien Credit
Agreement shall have been entered into and be effective and the Borrower shall
have received gross proceeds and commitments to lend of not less than
$100,000,000 thereunder.

(f) Related Transactions. The Administrative Agent shall be satisfied that,
subject only to the funding of the Loans hereunder and the use of proceeds
thereof, (i) an amount equal to the sum of (A) the “Redemption Price” (as such
amount is calculated under the Senior

 

   40   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Notes Indenture , but in any event not less than $184,625,000) and (B) the
“Redemption Price” (as such term is defined under the Subordinated Notes
Indenture, but in any event not less than $64,500,000) shall have been deposited
into a Cash Collateral Account, (ii) the Parent shall have duly delivered the
Redemption Notice in accordance with the terms of each of the Senior Notes
Indenture and the Subordinated Notes Indenture and (iii) all obligations under
the Existing Credit Agreement will have been repaid in full, as evidenced by a
payoff letter duly executed and delivered by the Parent, Holdings and the
Existing Agent.

Section 3.2 Conditions Precedent to each Loan. In addition to the conditions set
forth in Section 3.1, the obligation of each Lender to make the Loans on the
Closing Date is subject to the satisfaction of each of the following conditions
precedent:

(a) Request. The Administrative Agent shall have received, to the extent
required by Article II, a written, timely and duly executed and completed Notice
of Borrowing.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, both before and after giving effect to such Loan: (i) the
representations and warranties set forth in any Loan Document shall be true and
correct (A) if such date is the Closing Date, on and as of such date and
(B) otherwise, in all material respects on and as of such date or, to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date and (ii) no Default shall be continuing.

(c) Additional Matters. The Administrative Agent shall have received such
additional documents and information as any Lender, through the Administrative
Agent, may reasonably request.

The representations and warranties set forth in the Notice of Borrowing (or any
certificate delivered in connection therewith) shall be deemed to be made again
on and as of the date of the relevant Loans and the acceptance of the proceeds
thereof.

Section 3.3 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) represents and warrants to each
of them each of the following on and as of each date applicable pursuant to
Section 3.2:

Section 4.1 Corporate Existence; Compliance with Law. Each Loan Party (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,

 

   41   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any property it operates
under lease or sublease and to conduct its business as now or currently proposed
to be conducted, (d) is in compliance with its Constituent Documents in all
material respects, (e) is in compliance with all applicable Requirements of Law
except where the failure to be in compliance would not have a Material Adverse
Effect and (f) has all necessary Permits from or by, has made all necessary
filings with, and has given all necessary notices to, each Governmental
Authority having jurisdiction, to the extent required for such ownership, lease,
sublease, operation, occupation or conduct of business, except where the failure
to obtain such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect.

Section 4.2 Loan and Related Documents. (a) Power and Authority. The execution,
delivery and performance by each Loan Party of the Loan Documents and Related
Documents to which it is a party and the consummation of the Related
Transactions and other transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Related Documents or Loan Documents) other than
those that would not, in the aggregate, have a Material Adverse Effect and are
not created or caused by, or a conflict, breach, default or termination or
acceleration event under, any Loan Document or (D) result in the imposition of
any Lien (other than a Permitted Lien) upon any property of any Loan Party or
any of its Subsidiaries and (iii) do not require any Permit of, or filing with,
any Governmental Authority or any consent of, or notice to, any Person, other
than (A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, (B) those listed on Schedule 4.2 and that
have been, or will be prior to the Closing Date, obtained or made, copies of
which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect and (C) with respect to the Related Transactions, those that,
if not obtained, would not, in the aggregate, have a Material Adverse Effect.

(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms.

(c) Related Documents. As of the Closing Date, each representation and warranty
in each Related Document is true and correct in all material respects and no
default, or event that, with the giving of notice or lapse of time or both,
would constitute a default, has occurred thereunder.

Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Closing Date, for the Parent, each Loan
Party and each parent and Subsidiary of any Loan Party and each joint venture of
any of them, its jurisdiction of organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding on the Closing
Date and the number and percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower or Holdings.

 

   42   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

All outstanding Stock of each of them has been validly issued, is fully paid and
non-assessable (to the extent applicable) and, except in the case of Holdings,
is owned beneficially and of record by a Group Member (or, in the case of the
Borrower, by Holdings) free and clear of all Liens other than the security
interests created by the Loan Documents and, in the case of joint ventures,
Permitted Liens. There are no Stock Equivalents with respect to the Stock of any
Group Member (other than Holdings) or any Subsidiary of any Group Member or any
joint venture of any of them and, as of the Closing Date, except as set forth on
Schedule 4.3, there are no Stock Equivalents with respect to the Stock of
Holdings. There are no Contractual Obligations or other understandings to which
any Group Member, any Subsidiary of any Group Member or any joint venture of any
of them is a party with respect to (including any restriction on) the issuance,
voting, Sale or pledge of any Stock or Stock Equivalent of any Group Member or
any such Subsidiary or joint venture.

Section 4.4 Financial Statements. (a) Each of (i) the audited Consolidated
balance sheet of the Parent as at March 31, 2006 and the related Consolidated
statements of income, retained earnings and cash flows of the Parent for the
Fiscal Year then ended, certified by Ernst & Young LLP and (ii) subject to the
absence of footnote disclosure and normal recurring year-end audit adjustments,
the condensed unaudited Consolidated balance sheets of the Parent as at
December 31, 2006 and the related condensed Consolidated statements of income,
retained earnings and cash flows of the Parent for the 9 months then ended,
copies of each of which have been furnished to the Administrative Agent, fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow of the Parent and its Subsidiaries as at the dates
indicated and for the periods indicated in accordance with GAAP.

(b) On the Closing Date, (i) none of the Group Members has any material
liability or other obligation (including Indebtedness, Guaranty Obligations,
contingent liabilities and liabilities for taxes, long-term leases and unusual
forward or long-term commitments) that is not reflected in the Financial
Statements referred to in clause (a) above or in the notes thereto and not
otherwise permitted by this Agreement and (ii) since the date of the unaudited
Financial Statements referenced in clause (a)(ii) above (other than the sale of
the European operations of the Parent and its subsidiaries), there has been no
Sale of any material property of the Group Members and no purchase or other
acquisition of any material property.

(c) The Initial Projections have been prepared by the Borrower in light of the
past operations of the business of the Borrower and its Subsidiaries and reflect
projections for the 5-year period beginning on April 1, 2007 on a quarterly
basis. As of the Closing Date, the Initial Projections are based upon estimates
and assumptions stated therein, all of which the Borrower believes to be
reasonable and fair in light of conditions and facts known to the Borrower as of
the Closing Date and reflect the good faith, reasonable and fair estimates by
the Borrower of the future Consolidated financial performance of Parent and the
other information projected therein for the periods set forth therein.

(d) The unaudited Consolidated balance sheet of the Parent (the “Pro Forma
Balance Sheet”) delivered to the Administrative Agent prior to the date hereof,
has been prepared as of April 30, 2007 and reflects as of such date, on a Pro
Forma Basis for the Related Transactions and the other transactions contemplated
herein to occur on the Closing Date, the Consolidated financial condition of
Parent, and the assumptions expressed therein are reasonable based on the
information available to Parent and the Borrower at such date and on the Closing
Date.

 

   43   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 4.5 Material Adverse Effect. Since March 31, 2006, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.

Section 4.6 Solvency. Both before and after giving effect to (a) the Loans,
(b) the use of the proceeds of such Loans, (c) the consummation of the Related
Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Loan Parties taken as a whole and the
Borrower are Solvent.

Section 4.7 Litigation. There are no pending (or, to the knowledge of any Group
Member, threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting the Borrower or any of its Subsidiaries
with, by or before any Governmental Authority other than those that cannot
reasonably be expected to affect the validity or enforceability of the
Obligations, the Loan Documents, the Letters of Credit, the Related Documents,
the Related Transactions and the other transactions contemplated therein and
would not, in the aggregate, have a Material Adverse Effect.

Section 4.8 Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP. No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for Taxes has been given or made by any Governmental
Authority, except as disclosed on Schedule 4.8. Proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.

Section 4.9 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

Section 4.10 No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

 

   44   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 4.11 Investment Company Act; Public Utility Holding Company Act. No
Group Member is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940 or (b) a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each such term is defined and used in the Public Utility
Holding Company Act of 1935.

Section 4.12 Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, have a Material Adverse Effect. Except as set forth on
Schedule 4.12, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Group Member, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Group Member and (c) no such representative has
sought certification or recognition with respect to any employee of any Group
Member.

Section 4.13 ERISA. Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies, except for any failures to so qualify, in the
aggregate, that would not have a Material Adverse Effect. Except for those that
would not, in the aggregate, have a Material Adverse Effect, (w) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (x) there are no existing or pending (or to the knowledge
of any Group Member, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any ERISA Affiliate incurs or
otherwise has an obligation or any Liability, (y) no ERISA Event is reasonably
expected to occur and (z) on the Closing Date, no ERISA Event has occurred in
connection with which liabilities (contingent or otherwise) remain outstanding.
Except as would not, in the aggregate, have a Material Adverse Effect, no ERISA
Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

Section 4.14 Environmental Matters. Except as set forth on Schedule 4.14,
(a) the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a Material Adverse
Effect, (b) no Group Member is party to, and no Group Member and no real
property currently (or to the knowledge of any Group Member previously) owned,
leased, subleased, operated or otherwise occupied by or for any Group Member is
subject to or the subject of, any Contractual Obligation or any pending (or, to
the knowledge of any Group Member, threatened) order, action, investigation,
suit, proceeding, audit, claim, demand, dispute or notice of violation or of
potential liability or similar notice under or pursuant to any Environmental Law
other than those that, in the aggregate, would not result in a Material Adverse
Effect, (c) no Lien (other than Permitted Liens) in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Group Member and, to the knowledge of any Group Member,
no facts, circumstances or conditions exist that could reasonably be expected to
result in any such Lien attaching to any such property, (d) no Group Member has
caused or suffered to occur a Release of Hazardous Materials at, to or from any
real property of any Group Member and each such real property is free of
contamination by

 

   45   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

any Hazardous Materials except for such Release or contamination that would not
result, in the aggregate, in a Material Adverse Effect, (e) no Group Member
(i) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations, or (ii) knows of any facts, circumstances or conditions,
including receipt of any information request or notice of potential
responsibility under CERCLA or similar Environmental Laws, that, in the
aggregate, would result in a Material Adverse Effect and (f) each Loan Party has
made available to the Administrative Agent copies of all existing environmental
reports, reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control.

Section 4.15 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its businesses. To
the knowledge of each Group Member, (a) the conduct and operations of the
businesses of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as cannot reasonably be expected to affect the validity and enforceability of
the Loan Documents and the transactions contemplated therein and would not, in
the aggregate, have a Material Adverse Effect. In addition, (x) there are no
pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting any Group Member with respect to, (y) no judgment or order regarding
any such claim has been rendered by any competent Governmental Authority, no
settlement agreement or similar Contractual Obligation has been entered into by
any Group Member, with respect to and (z) no Group Member knows or has any
reason to know of any valid basis for any claim based on, any such infringement,
misappropriation, dilution, violation or impairment or contest, other than, in
each case, as cannot reasonably be expected to affect the validity and
enforceability of the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, have a Material Adverse Effect.

Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to all material owned real property and valid leasehold
interests in all material leased real property, and owns all material personal
property, in each case that is purported to be owned or leased by it, including
those reflected on the most recent Financial Statements delivered by the
Borrower, and none of such property is subject to any Lien except Permitted
Liens.

(b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Loan Party or in
which any Loan Party owns a leasehold interest setting forth, for each such real
property, the current street address (including, where applicable, county, state
and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, sublease, license
or sublicense of such real property by any Loan Party and (iii) for each such
owned real property that the Administrative Agent has requested be subject to a
Mortgage or that is otherwise material to the business of any Group Member, each
Contractual Obligation by any Group Member, whether contingent or otherwise, to
Sell such real property.

Section 4.17 Full Disclosure. The information prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document or Related
Document (including the information contained in any Financial Statement or
Disclosure Document) or the consummation of any Related Transaction or any other
transaction contemplated therein, does not

 

   46   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances when made, not misleading; provided, however, that projections
contained therein are not to be viewed as factual and that actual results during
the periods covered thereby may differ from the results set forth in such
projections by a material amount. All projections that are part of such
information (including those set forth in any Projections delivered subsequent
to the Closing Date) are based upon good faith estimates and stated assumptions
believed to be reasonable and fair as of the date made in light of conditions
and facts then known and, as of such date, reflect good faith, reasonable and
fair estimates of the information projected for the periods set forth therein.
All facts known to any Group Member and material to an understanding of the
financial condition, business, property or prospects of the Group Member taken
as one enterprise have been disclosed to the Lenders or as set forth in the
Disclosure Documents.

Section 4.18 Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no joint venture or subsidiary thereof) is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act.

ARTICLE 5

FINANCIAL COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 5.1 Maximum Consolidated Leverage Ratio. The Parent shall not have, on
the last day of each Fiscal Quarter set forth below, a Consolidated Leverage
Ratio greater than the maximum ratio set forth opposite such Fiscal Quarter:

 

   47   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

FISCAL QUARTER ENDING

   MAXIMUM CONSOLIDATED
LEVERAGE RATIO

March 31, 2008

   5.00 to 1

June 30, 2008

   4.75 to 1

September 30, 2008

   4.75 to 1

December 31, 2008

   4.75 to 1

March 31, 2009

   4.75 to 1

June 30, 2009

   4.63 to 1

September 30, 2009

   4.63 to 1

December 31, 2009

   4.63 to 1

March 31, 2010

   4.63 to 1

June 30, 2010

   4.50 to 1

September 30, 2010

   4.50 to 1

December 31, 2010

   4.50 to 1

March 31, 2011

   4.50 to 1

June 30, 2011

   4.38 to 1

September 30, 2011

   4.38 to 1

December 31, 2011

   4.38 to 1

March 31, 2012

   4.38 to 1

June 30, 2012

   4.25 to 1

Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio. The Parent shall
not have, on the last day of any Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the 4 Fiscal Quarter period ending on such day less than the
minimum ratio set forth opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

   MINIMUM CONSOLIDATED FIXED
CHARGE COVERAGE RATIO

June 30, 2007

   0.40 to 1

September 30, 2007

   0.40 to 1

December 31, 2007

   0.70 to 1

March 31, 2008

   0.80 to 1 Beginning with Fiscal Quarter ending on June 30, 2008 and for each
Fiscal Quarter through June 30, 2012    1.00 to 1

For purposes of determining Consolidated Fixed Charge Coverage Ratio for any
four Fiscal Quarters period ended on or prior to March 31, 2008, the Consolidate
Interest Expense for (a) the Fiscal Quarter ending on June 30, 2007 shall be
equal to (i) $2,900,000 multiplied by (ii) 4; (b) for the Fiscal Quarter ending
on September 30, 2007 shall be equal to (i) the sum of (x) the actual
Consolidated Interest Expense for such Fiscal Quarter plus (y) $2,900,000
multiplied by (ii) 2; (c) for the Fiscal Quarter ending on December 31, 2007
shall be equal to (i) the sum of (x) the actual Consolidated Interest Expense
for the last two Fiscal Quarters plus (y) $2,900,000 multiplied by (ii) 4/3; and
(d) for the Fiscal Quarter ending on March 31, 2008 shall be equal to (i) the
actual Consolidated Interest Expense for the last three Fiscal Quarters plus
(ii) $2,900,000.

 

   48   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 5.3 Capital Expenditures. No Group Member shall incur, or permit to be
incurred, Capital Expenditures in the aggregate during each Fiscal Year set
forth below in excess of the maximum amount set forth below for such Fiscal
Year:

 

FISCAL YEAR ENDING

   MAXIMUM CAPITAL
EXPENDITURES

Fiscal Year 2008

   $ 13,000,000

Fiscal Year 2009

   $ 13,000,000

Fiscal Year 2010

   $ 13,000,000

Fiscal Year 2011

   $ 13,000,000

Fiscal Year 2012

   $ 13,000,000

provided, however, that, to the extent that actual Capital Expenditures incurred
in any such Fiscal Year shall be less than the maximum amount set forth above
for such Fiscal Year (without giving effect to the carryover permitted by this
proviso), 50% of the difference between such stated maximum amount and such
actual Capital Expenditures shall, in addition to any amount permitted above, be
available for Capital Expenditures in the next succeeding Fiscal Year; and
provided, further, that any Capital Expenditures incurred in any Fiscal Year
shall be deemed to have been incurred first, in respect of amounts permitted
pursuant to this Section 5.3 without giving effect to the preceding proviso and
then, in respect of any amount permitted solely by reason of the preceding
proviso.

Section 5.4 Minimum Cumulative EBITDA. The Parent shall not have, on each date
listed below, a cumulative Consolidated EBITDA for the period starting on
April 1, 2007 and ending on such date less than the minimum amount set forth
opposite such date:

 

FISCAL QUARTER ENDING

   MINIMUM CONSOLIDATED EBITDA

June 30, 2007

   $ 3,300,000

September 30, 2007

   $ 8,000,000

December 31, 2007

   $ 14,300,000

March 31, 2008

   $ 21,800,000

ARTICLE 6

REPORTING COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:

(a) Monthly Reports. As soon as available, and in any event within 30 days after
the end of each of the first two fiscal months in each Fiscal Quarter, the
Consolidated unaudited balance sheet of the Parent and the related unaudited
consolidating (of the Parent’s U.S. business) balance sheet as of the close of
such fiscal month and related Consolidated and consolidating (of the Parent’s
U.S. business) statements of income and cash flow for such fiscal

 

   49   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

month and that portion of the Fiscal Year ending as of the close of such fiscal
month, setting forth (i) in the case of any such report delivered with respect
to any fiscal month ending on or before September 30, 2008, the Consolidated
Adjusted EBITDA of the Parent for such fiscal month and (ii) in comparative
form, the figures for the corresponding period in the prior Fiscal Year, in each
case certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the Consolidated financial position, results of operations
and cash flow of the Parent as at the dates indicated and for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).

(b) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the Consolidated unaudited balance sheet of the Parent and related unaudited
consolidating (of the Parent’s U.S. business) balance sheet as of the close of
such Fiscal Quarter and related Consolidated and consolidating (of the Parent’s
U.S. business) statements of income and cash flow for such Fiscal Quarter and
that portion of the Fiscal Year ending as of the close of such Fiscal Quarter,
setting forth (i) in the case of any such report delivered with respect to any
Fiscal Quarter ending on or before September 30, 2008, the Consolidated Adjusted
EBITDA of the Parent for such Fiscal Quarter and (ii) in comparative form, the
figures for the corresponding period in the prior Fiscal Year and the figures
contained in the latest Projections, in each case certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
Consolidated financial position, results of operations and cash flow of the
Parent as at the dates indicated and for the periods indicated in accordance
with GAAP (subject to the absence of footnote disclosure and normal year-end
audit adjustments).

(c) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Parent as of
the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, including, in the case
of any such report delivered with respect to the Fiscal Year ending March 31,
2008, the Consolidated Adjusted EBITDA of the Parent for such Fiscal Year, each
prepared in accordance with GAAP, together with a certification (i) by the Group
Members’ Accountants that (A) such Consolidated Financial Statements (other than
the Consolidated Adjusted EBITDA) fairly present in all material respects the
Consolidated financial position, results of operations and cash flow of the
Parent as at the dates indicated and for the periods indicated therein in
accordance with GAAP without qualification as to the scope of the audit or as to
going concern and without any other similar qualification and (B) in the course
of the regular audit of the businesses of the Group Members, which audit was
conducted in accordance with the standards of the United States’ Public Company
Accounting Oversight Board (or any successor entity), such Group Members’
Accountants have obtained no knowledge that a Default in respect of any
financial covenant contained in Article V is continuing or, if in the opinion of
the Group Members’ Accountants such a Default is continuing, a statement as to
the nature thereof and (ii) by a Responsible Officer of the Borrower that such
Consolidated Financial Statements fairly present in all material respects the
Consolidated financial position, results of operations and cash flow of the
Parent as at the dates indicated and for the periods indicated in accordance
with GAAP.

(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i) shows in reasonable detail the calculations used in determining the
Consolidated Leverage Ratio, and, if delivered together with

 

   50   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

any Financial Statement pursuant to clause (c) above, the calculations used in
determining Excess Cash Flow, (ii) demonstrates compliance with each financial
covenant contained in Article V that is tested at least on a quarterly basis and
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Borrower proposes to take with respect thereto.

(e) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
satisfactory to the Administrative Agent, a certificate by a Responsible Officer
of the Borrower that (i) the Corporate Chart attached thereto (or the last
Corporate Chart delivered pursuant to this clause (e)) is correct and complete
as of the date of such Compliance Certificate, (ii) the Loan Parties have
delivered all documents (including updated schedules as to locations of
Collateral and acquisition of Intellectual Property or real property) they are
required to deliver pursuant to any Loan Document on or prior to the date of
delivery of such Compliance Certificate and (iii) complete and correct copies of
all documents modifying any term of any Constituent Document of any Group Member
or any Subsidiary or joint venture thereof on or prior to the date of delivery
of such Compliance Certificate have been delivered to the Administrative Agent
or are attached to such certificate.

(f) Additional Projections. As soon as available and in any event not later than
45 days after the end of each Fiscal Year, any significant revisions to, (i) the
annual business plan of the Group Members for the Fiscal Year next succeeding
such Fiscal Year and (ii) forecasts prepared by management of the Borrower
(A) for each Fiscal Quarter in such next succeeding Fiscal Year and (B) for each
other succeeding Fiscal Year through the Fiscal Year containing the Final
Maturity Date, in each case including in such forecasts (x) a projected year-end
Consolidated balance sheet, income statement and statement of cash flows, (y) a
statement of all of the material assumptions on which such forecasts are based
and (z) substantially the same type of financial information as that contained
in the Initial Projections.

(g) Management Discussion and Analysis. Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(h) Intercompany Loan Balances. Together with each delivery of any Compliance
Certificate pursuant to clause (d) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by such Financial Statement, certified as complete and correct by a
Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements.

(i) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.

 

   51   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(j) Insurance. Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance reasonably
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.

Section 6.2 Other Events. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible officer of any Group Member
knows or has reason to know of it: (a)(i) any Default and (ii) any event that
would have a Material Adverse Effect, specifying, in each case, the nature and
anticipated effect thereof and any action proposed to be taken in connection
therewith, (b) any event (other than any event involving loss or damage to
property) reasonably expected to result in a mandatory payment of the
Obligations pursuant to Section 2.8, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $1,000,000 or (iii) if adversely determined would have a
Material Adverse Effect and (d) the acquisition of any material real property or
the entering into any material lease.

Section 6.3 Copies of Notices and Reports. The Borrower shall promptly deliver
to the Administrative Agent copies of each of the following: (a) all reports
that the Parent or Holdings transmits to its security holders generally, (b) all
documents that the Parent or any other Group Member files with the Securities
and Exchange Commission, the National Association of Securities Dealers, Inc.,
any securities exchange or any Governmental Authority exercising similar
functions, (c) all press releases not made available directly to the general
public, (d) all material documents transmitted or received pursuant to, or in
connection with, any Related Document and (e) any material document transmitted
or received pursuant to, or in connection with, any Contractual Obligation
governing Indebtedness of any Group Member.

Section 6.4 Taxes. The Borrower shall give the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible Officer of any Group Member knows or has
reason to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending the period for assessment or
collection of any federal taxes with respect to any Tax Affiliate, and to the
extent such extensions, individually or in the aggregate, would have a Material
Adverse Effect, any other taxes with respect to any Tax Affiliate and (b) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would have a Material Adverse Effect.

Section 6.5 Labor Matters. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member knows or has reason to know of it:
(a) the commencement of any material labor

 

   52   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

dispute to which any Group Member is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities and (b) the incurrence by any Group Member of any Worker
Adjustment and Retraining Notification Act or related or similar liability
incurred with respect to the closing of any plant or other facility of any such
Person (other than, in the case of this clause (b), those that would not, in the
aggregate, have a Material Adverse Effect).

Section 6.6 ERISA Matters. The Borrower shall give the Administrative Agent
(a) on or within 15 Business Days following any filing by any ERISA Affiliate of
any notice of intent to terminate any Title IV Plan, a copy of such notice and
(b) promptly, and in any event within 15 Business Days, after any Responsible
Officer of any ERISA Affiliate knows or has reason to know that a request for a
minimum funding waiver under Section 412 of the Code has been filed with respect
to any Title IV Plan or Multiemployer Plan, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notice filed with the PBGC or the IRS pertaining
thereto.

Section 6.7 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of any Group Member knows or has reason to know of
it (and, upon reasonable request of the Administrative Agent, documents and
information in connection therewith): (i)(A) unpermitted Releases, (B) the
receipt by any Group Member of any notice of violation of or potential liability
or similar notice under, or the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of $1,000,000, (ii) the receipt
by any Group Member of notification that any property of any Group Member is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iii) any proposed acquisition or lease
of real property (except as part of any Permitted Acquisition) if such
acquisition or lease would have a reasonable likelihood of resulting in
aggregate Environmental Liabilities in excess of $1,000,000.

(b) Upon request of the Administrative Agent, the Borrower shall provide the
Administrative Agent a report containing an update as to the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any document delivered to any Secured Party pursuant to any Loan Document or
as to any condition reasonably believed by the Administrative Agent to result in
material Environmental Liabilities.

(c) Other Information. The Borrower shall provide the Administrative Agent with
such other documents and information with respect to the business, property,
condition (financial or otherwise), legal, financial or corporate or similar
affairs or operations of any Group Member as the Administrative Agent or such
Lender through the Administrative Agent may from time to time reasonably
request.

 

   53   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

ARTICLE 7

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7 or, in the case of any
Group Member other than any Loan Party, where the failure to do so would not in
the aggregate have a Material Adverse Effect, and (b) preserve and maintain it
rights (charter and statutory), privileges franchises and Permits necessary or
desirable in the conduct of its business, except, in the case of this clause
(b), where the failure to do so would not, in the aggregate, have a Material
Adverse Effect.

Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except for
such failures to comply that would not, in the aggregate, have a Material
Adverse Effect.

Section 7.3 Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien (other than Permitted Liens) upon any property of any
Group Member, except, in each case, for those whose amount or validity is being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP.

Section 7.4 Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, have a
Material Adverse Effect.

Section 7.5 Maintenance of Insurance. The Group Members shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrower) of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Group Members and (b) cause all such insurance relating
to any property or business of any Loan Party to name the Collateral Agent on
behalf of the Secured Parties as additional insured or loss payee, as
appropriate, and to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ notice
thereof to the Administrative Agent.

 

   54   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 7.6 Keeping of Books. The Parent and the Loan Parties shall keep proper
books of record and account, in which full, true and correct entries shall be
made in accordance, in all material respects, with GAAP and all other applicable
Requirements of Law of all financial transactions and the assets and business of
the Parent and each Loan Party.

Section 7.7 Access to Books and Property. Each Loan Party shall permit the
Administrative Agent, the Lenders (but only if a Default or Event of Default is
continuing) and any Related Person of any of them, as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Loan Party and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Loan Party, (b) discuss the affairs, finances and accounts of each Loan
Party with any officer or director of any Loan Party and (c) communicate
directly with any registered certified public accountants (including the Loan
Party’ Accountants) of any Loan Party. Each Loan Party shall authorize their
respective registered certified public accountants (including the Loan Party’
Accountants) to communicate, in the presence of Responsible Officers, directly
with the Administrative Agent, the Lenders (but only if a Default or Event of
Default is continuing) and their Related Persons and to disclose to the
Administrative Agent, the Lenders and their Related Persons all financial
statements and other documents and information as they might have and the
Administrative Agent or any Lender reasonably requests with respect to any Loan
Party.

Section 7.8 Environmental. Each Group Member shall comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Without limiting the foregoing, if an Event of Default is continuing or
if the Administrative Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Group Member or that there
exist any Environmental Liabilities, in each case, that would have, in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from the Administrative Agent, cause the performance of,
and allow the Administrative Agent and its Related Persons access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request. Such audits, assessments and reports, to
the extent not conducted by the Administrative Agent or any of its Related
Persons, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.

Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used by the
Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (a) to consummate the Related Transactions and for the
payment of related transaction costs, fees and expenses, (b) for the payment of
transaction costs, fees and expenses incurred in connection with the Loan
Documents and the transactions contemplated therein and (c) for working capital
and general corporate and similar purposes.

 

   55   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Collateral Agent on or before the Closing Date (including in respect of
after- acquired property and Persons that become Subsidiaries of any Loan Party
after the Closing Date), each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Collateral Agent:

(a) deliver to the Collateral Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Collateral Agent,
such other documents), in each case in form and substance reasonably
satisfactory to the Collateral Agent and as the Collateral Agent deems necessary
or advisable in order to ensure the following:

(i) (A) each Subsidiary of any Loan Party that has entered into Guaranty
Obligations with respect to any Indebtedness of the Borrower and (B) each Wholly
Owned Subsidiary (other than an Inactive Subsidiary) of any Loan Party shall
guaranty, as primary obligor and not as surety, the payment of the Obligations
of the Borrower; and

(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its property, including all of its Stock and Stock
Equivalents and other Securities, as security for the Obligations of such Loan
Party;

provided, however, that, unless the Borrower and the Collateral Agent otherwise
agree, in no event shall (x) any Excluded Foreign Subsidiary be required to
guaranty the payment of any Obligation, (y) the Loan Parties, individually or
collectively, be required to pledge in excess of 66% of the outstanding Voting
Stock of any Excluded Foreign Subsidiary or (z) a security interest be required
to be granted on any property of any Excluded Foreign Subsidiary as security for
any Obligation;

(b) deliver to the Collateral Agent all documents representing all Stock, Stock
Equivalents and other Securities pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank;

(c) upon request of the Collateral Agent, deliver to it a Mortgage on any real
property owned by any Loan Party, together with all Mortgage Supporting
Documents relating thereto (or, if such real property or the real property
subject to such lease is located in a jurisdiction outside the United States,
similar documents deemed appropriate by the Collateral Agent to obtain the
equivalent in such jurisdiction of a first-priority mortgage on such real
property or lease);

(d) unless otherwise agreed by the Administrative Agent, to take all other
actions necessary or advisable to ensure the validity or continuing validity of
any guaranty for any Obligation or any Lien securing any Obligation, to perfect,
maintain, evidence or enforce any Lien securing any Obligation or to ensure such
Liens have the same priority as that of the Liens on similar Collateral set
forth in the Loan Documents executed on the Closing Date (or, for Collateral
located outside the United States, a similar priority acceptable to the
Collateral Agent), including the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Collateral Agent may otherwise reasonably request;
and

 

   56   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(e) deliver to the Collateral Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Collateral Agent.

Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Loan Party (other than Excluded Foreign Subsidiaries) shall (i) deposit
all of its cash in deposit accounts that are Controlled Deposit Accounts;
provided, however, that each Loan Party may maintain zero-balance accounts for
the purpose of managing local disbursements and may maintain payroll,
withholding tax and other fiduciary accounts; and (ii) deposit all of its Cash
Equivalents in securities accounts that are Controlled Securities Accounts, in
each case, except for cash and Cash Equivalents the aggregate value of which
does not exceed $500,000 at any time.

(b) The Agents shall not have any responsibility for, or bear any risk of loss
of, any investment or income of any funds in any Cash Collateral Account. From
time to time after funds are deposited in any Cash Collateral Account, the
Collateral Agent may apply funds then held in such Cash Collateral Account to
the payment of Obligations in accordance with Section 2.12. No Group Member and
no Person claiming on behalf of or through any Group Member shall have any right
to demand payment of any funds held in any Cash Collateral Account at any time
prior to the termination of all Commitments and the payment in full of all
Obligations.

Section 7.12 Interest Rate Contracts. The Borrower shall, within 180 days after
the Closing Date, enter into and thereafter maintain Interest Rate Contracts on
terms and with counterparties reasonably satisfactory to the Administrative
Agent, to provide protection against fluctuation of interest rates until the 3rd
anniversary of the Closing Date for a notional amount that, when added to the
aggregate principal amount of Consolidated Total Debt of Parent bearing interest
at a fixed rate, equals at least 50% of the sum of the aggregate principal
amount Obligations in respect of the Facility plus the aggregate principal
amount of Indebtedness represented by First Lien Obligations.

Section 7.13 Credit Rating. At the request of the Administrative Agent, the
Borrower shall at all times use its commercially reasonable efforts to obtain
and to cause a credit rating by S&P or by Moody’s to be maintained with respect
to the Facility and Borrower hereunder.

Section 7.14 Redemption of Existing Notes. On the Closing Date, the Borrower
shall deposit $249,145,000, plus an amount equal to the accrued and unpaid
interest through the redemption date into a Cash Collateral Account, which
deposit, as long as no Default or an Event of Default shall be continuing, shall
be released to the Borrower by the Administrative Agent and the Collateral Agent
upon the date on which the Senior Notes and the Subordinated Notes are required
to be redeemed pursuant to the Redemption Notices, the Senior Notes Indenture
and the Subordinated Notes Indenture. The Borrower shall cause the Senior Notes
and the Subordinated Notes to be redeemed in full on or prior to the 45th date
following the Closing Date.

 

   57   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

ARTICLE 8

NEGATIVE COVENANTS

Each of Holdings and the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding:

Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) the Obligations;

(b) the First Lien Obligations and other Indebtedness existing on the date
hereof and set forth on Schedule 8.1, together with any Permitted Refinancing of
any Indebtedness permitted hereunder in reliance upon this clause (b);

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Loan Party (other than
Holdings) to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such Loan Party or any Permitted Acquisition,
together with any Permitted Refinancing of any Indebtedness permitted hereunder
in reliance upon this clause (c); provided, however, that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed $3,000,000
at any time and (ii) the principal amount of such Indebtedness does not exceed
the lower of the cost or fair market value of the property so acquired or built
(at the time of such acquisition) or of such repairs or improvements financed,
whether directly or through a Permitted Refinancing, with such Indebtedness
(each measured at the time such acquisition, repair, improvement or construction
is made);

(d) intercompany Indebtedness constituting Permitted Investments among the Group
Members;

(e) (i) obligations under Interest Rate Contracts entered into to comply with
Section 7.12 and (ii) obligations under other Hedging Agreements entered into
for the sole purpose of hedging in the ordinary course of business;

(f) Guaranty Obligations of any Loan Party with respect to Indebtedness, lease,
dividend or other obligation of any Loan Party other than Holdings; and, so long
as the same constitutes a Permitted Investment, Guaranty Obligations with
respect to Indebtedness, lease, dividend or other obligation of any Person that
is not a Loan Party;

(g) any Indebtedness of any Loan Party (other than Holdings); provided, however,
that the aggregate outstanding principal amount of all such Indebtedness shall
not exceed $1,200,000 at any time.

Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:

(a) Liens created pursuant to any Loan Document and the First Lien Loan
Documents;

 

   58   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(b) Customary Permitted Liens of Group Members;

(c) Liens set forth on Schedule 8.2;

(d) Liens on the property of any Loan Party securing Indebtedness permitted
hereunder in reliance upon Section 8.1(c); provided, however, that (i) such
Liens exist prior to the acquisition of, or attach substantially simultaneously
with, or within 90 days after, the acquisition, repair, improvement or
construction of, such property financed, whether directly or through a Permitted
Refinancing, by such Indebtedness and (ii) such Liens do not extend to any
property of any Loan Party other than the property (and proceeds thereof)
acquired or built, or the improvements or repairs, financed, whether directly or
through a Permitted Refinancing, by such Indebtedness;

(e) Liens on the property of the Loan Parties securing the Permitted Refinancing
of any Indebtedness secured by any Lien on such property permitted hereunder in
reliance upon clause (c) or (d) above or this clause (e) without any change in
the property subject to such Liens;

(f) Liens on assets of Group Members that are not Loan Parties securing
Indebtedness or other liabilities owed to any Loan Party;

(g) Liens on assets acquired in any Permitted Acquisition, which Liens exist at
the time such assets are acquired and were not created in anticipation of such
acquisition; and

(h) Liens on any property of the Loan Parties securing any of their Indebtedness
or their other liabilities; provided, however, that the aggregate outstanding
principal amount of all such Indebtedness and other liabilities shall not exceed
$3,000,000 at any time.

Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

(a) Investments existing on the date hereof and set forth on Schedule 8.3;

(b) Investments in cash and Cash Equivalents;

(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower that are not Loan Parties) arising or
acquired in the ordinary course of business and (iii) Investments received in
settlements in the ordinary course of business of such extensions of trade
credit;

(d) Investments made as part of a Permitted Acquisition or constituting Capital
Expenditures permitted by this Agreement;

(e) Investments by (i) Holdings in the Borrower, (ii) any Loan Party (other than
Holdings) in any other Loan Party (other than Holdings), (iii) any Group Member
that is not a Loan Party in any other Group Member; and provided, however, that
any Investment consisting of loans or advances to any Loan Party pursuant to
clause (iii) above shall be subordinated in full to the payment of the
Obligations of such Loan Party on terms and conditions satisfactory to the
Administrative Agent;

 

   59   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(f) loans and advances to Parent (or an intermediate parent of Holdings) for the
purpose of funding any item described in Section 8.5(c)(i), (ii), (iii) or (iv);
provided, however, that the aggregate outstanding amount of such loans and
advances in respect of any such clause, when taken together with any applicable
Restricted Payment made pursuant to such clause, shall not exceed the amount
permitted by such clause;

(g) loans or advances to employees of the Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted;
provided, however, that the aggregate outstanding principal amount of all loans
and advances permitted pursuant to this clause (f) shall not exceed $100,000 at
any time; and

(h) any Investment not otherwise permitted above; provided, however, that the
aggregate outstanding amount of all such Investments shall not exceed $1,200,000
at any time.

Section 8.4 Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:

(a) In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, inventory or property that has become damaged, defective, surplus,
obsolete or worn out or that is no longer useful in the business of any Group
Member and (ii) non-exclusive licenses of Intellectual Property;

(b) (i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and
(ii) Permitted Liens;

(c) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5 and (iii) any
distribution by Holdings of the proceeds of Restricted Payments from any other
Group Member to the extent permitted in Section 8.5;

(d) (i) any Sale or issuance by Parent of its own Stock, (ii) any Sale or
issuance by the Borrower of its own Stock to Holdings, (iii) any Sale or
issuance by any Subsidiary of the Borrower of its own Stock to the Borrower or
the parent of such Subsidiary, provided, however, that the proportion of such
Stock and of each class of such Stock (both on an outstanding and fully-diluted
basis) held by the Loan Parties (other than Holdings), taken as a whole, does
not change as a result of such Sale or issuance and (iv) to the extent necessary
to satisfy any Requirement of Law in the jurisdiction of incorporation of any
Subsidiary of the Borrower, any Sale or issuance by such Subsidiary of its own
Stock constituting directors’ qualifying shares or nominal holdings;

(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction) of, or Sale or
issuance of its own Stock by, any Group Member (other than Holdings) for fair
market value payable in cash upon such sale; provided, however, that the
aggregate consideration received for all such Sales shall not exceed $6,000,000;
and

 

   60   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(f) any dissolution or liquidation of an Inactive Subsidiary.

Section 8.5 Restricted Payments. No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following (and Parent shall not use the proceeds of any Restricted
Payment made in reliance under clause (c) below other than as set forth in such
clause (c)):

(a) (i) Restricted Payments (A) by any Loan Party to any Loan Party and (B) by
any Group Member that is not a Loan Party to any Group Member and (ii) dividends
and distributions by any Subsidiary of the Borrower that is not a Loan Party to
any holder of its Stock, to the extent made to all such holders ratably
according to their ownership interests in such Stock;

(b) dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member and (ii) any issuance of common Stock by the
Parent to the extent the proceeds thereof are used to redeem all or any portion
of the outstanding Convertible Participating Shares of the Parent in a single
transaction; and

(c) subject to Section 8.3(f), cash dividends to the Parent, directly or
indirectly through one or more parents of the Borrower, paid and declared solely
for the purpose of funding the following:

(i) payments by the Parent in respect of taxes owing by the Parent in respect of
the other Group Members;

(ii) ordinary operating expenses of the Parent; provided, however, that the
amount of such cash dividends paid in the Fiscal Year ending March 31, 2008
shall not exceed $2,000,000 in the aggregate and in any Fiscal Year thereafter
shall not exceed $1,000,000 in the aggregate;

(iii) $2,000,000 per Fiscal Year to pay liabilities listed on Schedule 8.5(c) or
otherwise in respect of transactions or circumstances arising prior to the date
hereof; and

(iv) the transactions contemplated by the Redemption Notices not to exceed
$249,145,000 plus an amount equal to the accrued and unpaid interest through the
redemption date.

provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (c) (other than clause (i) or (ii) above) shall be
permitted if (A) a Default is then continuing or would result therefrom or
(B) such action is otherwise prohibited under any Loan Document or under the
terms of any Indebtedness (other than the Obligations) of any Group Member.

 

   61   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 8.6 Prepayment of Indebtedness. No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Subordinated Debt, (y) set apart any property for such purpose,
whether directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, to the extent
otherwise permitted by the Loan Documents, do each of the following:

(a) consummate a Permitted Refinancing;

(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose), any
Indebtedness owing to any Loan Party; and

(c) make regularly scheduled or otherwise required repayments or redemptions of
Indebtedness (other than Indebtedness owing to any Affiliate of the Borrower)
but only, in the case of Subordinated Debt, to the extent permitted by the
subordination provisions thereof.

Section 8.7 Fundamental Changes. No Group Member shall (a) merge, consolidate,
amalgamate or complete a similar transaction with any Person, (b) acquire all or
substantially all of the Stock or Stock Equivalents of any Person or (c) acquire
any brand or all or substantially all of the assets of any Person or all or
substantially all of the assets constituting any line of business, division,
branch, operating division or other unit operation of any Person, in each case,
except for the following: (i) in connection with the formation of any Loan Party
that is a Permitted Investment, (ii) to consummate any Permitted Acquisition,
(iii) any such transaction between any Group Member and any other Group Member
and (iv) any such transaction involving any Group Member for the sole purpose,
and with the sole material effects, of changing its State of organization within
the United States, delisting its Securities on securities exchanges outside of
the United States and diminishing regulation by governmental and
quasi-governmental authorities outside the United States, subject to compliance
with Section 7.10(d); provided, however, that (A) in the case of any such
transaction involving the Borrower, the Borrower shall be the surviving Person,
(B) in the case of any such transaction involving any other Loan Party, a Loan
Party shall be the surviving corporation and all actions required to maintain
the perfection of the Lien of the Collateral Agent on the Stock or property of
such Loan Party shall have been made and (C) in the case of any such transaction
involving the Parent, the Transitional Parent shall be the surviving or
continuing Person.

Section 8.8 Change in Nature of Business. (a) No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Group Members at the date hereof and business,
operations and activities reasonably related thereto.

(b) Holdings shall not engage in any business, operations or activity, or hold
any property, other than (i) holding Stock and Stock Equivalents of its
Subsidiaries (all of which, other than the Loan Parties, shall be Inactive
Subsidiaries) and intercompany Indebtedness owed by the other Group Members
permitted under Section 8.3, (ii) ownership of certain of the Intellectual
Property utilized by the Group Members, (iii) paying taxes on behalf of the Loan
Parties, (iv) holding directors’ and shareholders’ meetings, preparing corporate
and similar records and other activities required to maintain its separate
corporate or other legal structure, (v) preparing reports to, and preparing and
making notices to and filings with, Governmental Authorities and to its holders
of Stock and Stock Equivalents (if applicable), (vi) receiving, and holding
proceeds of, Restricted Payments from the Borrower and its Subsidiaries and
distributing the proceeds thereof to the extent permitted in Section 8.5 and
(vii) activities incidental to any of the foregoing.

 

   62   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(c) The Parent shall not engage in any business, operations or activity, or hold
any property, other than (i) holding Stock and Stock Equivalents of its
Subsidiaries (all of which, other than Holdings, shall be Inactive
Subsidiaries), (ii) issuing, selling and redeeming its own Stock, (ii) paying
taxes on behalf of the Group Members, (iii) holding directors’ and shareholders’
meetings, preparing corporate and similar records and other activities required
to maintain its separate corporate or other legal structure, (iv) preparing
reports to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Stock and Stock Equivalents, (v) receiving,
and holding proceeds of, Restricted Payments from the Group Members and
distributing the proceeds thereof to the extent permitted in Section 8.5,
(vi) paying when due liabilities of the Parent to the extent not prohibited by
this Agreement and (vii) activities incidental to any of the foregoing.

(d) None of the Inactive Subsidiaries shall engage in any business, operations
or activity other than activities in connection with, or incidental to, winding
up of the non-U.S. business operations of the Group Members.

Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, (b) Restricted
Payments, the proceeds of which, if received by the Parent, are used as required
by Section 8.5, (c) reasonable salaries and other reasonable director or
employee compensation to officers and directors of any Group Member,
(d) transactions that were entered into prior to the date hereof and listed on
Schedule 8.9 and (e) activities in connection with, or incidental to, winding up
of the non-U.S. business operations of the Group Members

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Loan Party (other than Holdings) or (b) any Loan Party to
incur or suffer to exist any Lien upon any property of any Loan Party, whether
now owned or hereafter acquired, securing any of its Obligations (including any
“equal and ratable” clause and any similar Contractual Obligation requiring,
when a Lien is granted on any property, another Lien to be granted on such
property or any other property), except, for each of clauses (a) and (b) above,
(i) pursuant to the Loan Documents and the First Lien Loan Documents,
(ii) limitations on Liens on any property whose acquisition, repair, improvement
or construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1 set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto, (iii) pursuant to any Contractual Obligation
for any Sale permitted hereby, so long as such Contractual Obligation only
relates to the assets to be Sold, and (iv) pursuant to customary provisions
restricting assignment, subletting or other Sales contained in leases, licenses
and joint venture agreements, but only so long as such restrictions do not
extend to any assets not subject to such lease, license or joint venture
agreement.

 

   63   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:

(a) waive or otherwise modify any term of any Related Document (other than the
terms of any Subordinated Debt or any First Lien Loan Documents) or any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of their outstanding Stock or Stock
Equivalents, including the Convertible Participating Shares), in each case
except for those modifications and waivers that (x) do not elect, or permit the
election, to treat the Stock or Stock Equivalents of any limited liability
company (or similar entity) as certificated and (y) do not materially affect the
rights and privileges of any Group Member and do not materially affect the
interests of any Secured Party under the Loan Documents or in the Collateral;

(b) waive or otherwise modify any term of any Subordinated Debt (or any
documentation governing Subordinated Debt) if the effect thereof on such
Subordinated Debt is to (i) increase the interest rate, (ii) change the due
dates for principal or interest, other than to extend such dates, (iii) modify
any default or event of default, other than to delete it or make it less
restrictive, (iv) add any covenant with respect thereto, (v) modify any
subordination provision, (vi) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (vii) materially increase any obligation of any Group
Member or confer additional material rights to the holder of such Subordinated
Debt in a manner adverse to any Group Member or any Secured Party;

(c) waive or otherwise modify any term of the First Lien Loan Documents in a
manner inconsistent with the terms of the Intercreditor Agreement (as the same
may be modified or waived); and

(d) permit the Obligations to cease qualifying as such or as “Senior Debt” under
any documentation governing Subordinated Debt.

Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.

Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

Section 8.14 Compliance with ERISA. Neither the Borrower nor any Loan Party
shall cause or suffer to exist (a) any event that could result in the imposition
of a Lien with respect to any Title IV Plan or Multiemployer Plan which Lien
would not be permitted under Section 8.2 or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect.

 

   64   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 8.15 Hazardous Materials. No Group Member shall cause or suffer to exist
any Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Group Member that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate, have a
Material Adverse Effect.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.1 Definition. Each of the following shall be an Event of Default:

(a) the Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable or (ii) any interest on any Loan, any fee under any Loan
Document or any other Obligation (other than those set forth in clause
(i) above) and, in the case of this clause (ii), such non-payment continues for
a period of 3 Business Days after the due date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) any Loan Party shall fail to comply with (i) any provision of Article V
(Financial Covenants), Section 6.1 (Financial Statements), 6.2(a)(i) (Other
Events), 7.1 (Maintenance of Corporate Existence), 7.9 (Use of Proceeds), 7.14
(Redemption of Existing Notes) or Article VIII (Negative Covenants) or (ii) any
other provision of any Loan Document if, in the case of this clause (ii), such
failure shall remain unremedied for 30 days after the earlier of (A) the date on
which a Responsible Officer of the Borrower becomes aware of such failure and
(B) the date on which notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders; or

(d) (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations) and, in each case, such failure relates to Indebtedness having a
principal amount of $3,000,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness (other than the Senior Notes and the Subordinated Notes) shall
become or be declared to be due and payable, or be required to be prepaid,
redeemed, defeased or repurchased (other than by a regularly scheduled required
prepayment or mandatory prepayment with proceeds of dispositions of assets
financed by and securing such Indebtedness), prior to the stated maturity
thereof; or

(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding

 

   65   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Group Member, either
such proceedings shall remain undismissed or unstayed for a period of 60 days or
more or any action sought in such proceedings shall occur or (iii) any Group
Member shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above; or

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A) in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $3,000,000 or (B) otherwise, that
would have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated or discharged for a period of 30 consecutive days and there shall not be
in effect (by reason of a pending appeal or otherwise) any stay of enforcement
thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the appropriate Agent or as
otherwise expressly permitted under any Loan Document, (i) any provision of any
Loan Document shall, at any time after the delivery of such Loan Document, fail
to be valid and binding on, or enforceable against, any Loan Party party
thereto, (ii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail or cease to be, to the extent required by the
Loan Documents, a perfected Lien with the priority required in the relevant Loan
Document or (iii) any subordination provision set forth in any documentation
governing Subordinated Debt shall, in whole or in part, terminate or otherwise
fail or cease to be valid and binding on, or enforceable against, the trustee
(if any) in respect of any notes evidencing Subordinated Debt or any holder of
thereof (or such trustee or any such holder shall so state in writing), or any
Group Member shall state in writing that any of the events described in clause
(i), (ii) or (iii) above shall have occurred; or

(h) there shall occur any Change of Control; or

(i) there shall have occurred an “Event of Default” under and as defined in the
First Lien Credit Agreement and such Event of Default shall have not been cured
or waived for a period of 60 consecutive days in accordance with the terms of
the First Lien Credit Agreement.

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan or (b) declare
immediately due

 

   66   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by Holdings and the Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender
to make Loans shall each automatically be terminated and (y) each Obligation
(including in each case any accrued all accrued but unpaid interest thereon)
shall automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by Holdings and the Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party). In addition to the
remedies set forth above, with or without the request of the Requisite Lenders,
the Collateral Agent may exercise any remedies provided for by the Guaranty and
Security Agreement and the Intercreditor Agreement in accordance with the terms
thereof or any other remedies provided by applicable law.

ARTICLE 10

THE AGENTS

Section 10.1 Appointment and Duties. (a) Appointment of Administrative Agent and
Collateral Agent. Each Lender hereby appoints GE Capital (together with any
successor Administrative Agent pursuant to Section 10.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from any
Group Member, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto. Each Lender hereby appoints GE Capital
(together with any successor Collateral Agent pursuant to the Intercreditor
Agreement) as the Collateral Agent hereunder and authorizes the Collateral Agent
to (i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Group Member, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Collateral Agent under such Loan Documents and (iii) exercise
such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Agents shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and are hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Agents, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) in the case of the Collateral Agent, act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan

 

   67   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Documents, (vi) except as may be otherwise specified in any Loan Document,
exercise all remedies given to the Agents and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that each Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for each Agent, the Lenders for purposes of the perfection of all
Liens with respect to the Collateral, including any deposit account maintained
by a Loan Party with, and cash and Cash Equivalents held by, such Lender, and
may further authorize and direct the Lenders to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to each Agent, and each Lender hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed.

(c) Limited Duties. Under the Loan Documents, each Agent (i) is acting solely on
behalf of the Lenders (except to the limited extent provided in Section 2.14(b)
with respect to the Register and in Section 10.11), with duties that are
entirely administrative in nature, notwithstanding the use of the defined terms
“Administrative Agent” and “Collateral Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Loan
Document to refer to the Agents, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against any Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.

Section 10.2 Binding Effect. Each Lender agrees that (i) any action taken by the
Agents or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by the Agents in reliance upon the instructions
of Required Lenders (or, where so required, such greater proportion) and
(iii) the exercise by the Agents or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Secured Parties.

Section 10.3 Use of Discretion. (a) No Action without Instructions. No Agent
shall be required to exercise any discretion or take, or to omit to take, any
action, including with respect to enforcement or collection, except any action
it is required to take or omit to take (i) under any Loan Document or
(ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
no Agent shall be required to take, or to omit to take, any action (i) unless,
upon demand, the Administrative Agent or the Collateral Agent (as applicable)
receives an indemnification satisfactory to it from the Lenders (or, to the
extent applicable and acceptable to such agent, any other Secured Party) against
all Liabilities that, by reason of such action or omission, may be imposed on,
incurred by or asserted against any Agent or any Related Person thereof or
(ii) that is, in the opinion of the applicable Agent or its counsel, contrary to
any Loan Document or applicable Requirement of Law.

 

   68   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 10.4 Delegation of Rights and Duties. The Agents may, upon any term or
condition it specifies, delegate or exercise any of their respective rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article X to the extent provided
by the applicable Agent.

Section 10.5 Reliance and Liability. (a) The Agents may, without incurring any
liability hereunder, (i) treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
Register to the extent set forth in Section 2.14, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(b) None of the Agents and their Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender, Holdings and the Borrower hereby waive and shall not
assert (and each of Holdings and the Borrower shall cause each other Loan Party
to waive and agree not to assert) any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the applicable Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, the Agents:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the applicable Agent, when
acting on behalf of the applicable Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) make no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Agents, including as to completeness, accuracy, scope or adequacy thereof, or
for the scope, nature or results of any due diligence performed by the Agents in
connection with the Loan Documents; and

 

   69   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender describing such Default or Event
of Default clearly labeled “notice of default” (in which case the Administrative
Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, Holdings and the Borrower hereby waives and agrees not to assert (and
each of Holdings and the Borrower shall cause each other Loan Party to waive and
agree not to assert) any right, claim or cause of action it might have against
any Agent based thereon.

Section 10.6 Administrative Agent Individually. The Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Required Lender”, and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, the Administrative Agent or such Affiliate, as the
case may be, in its individual capacity as Lender or as one of the Required
Lenders.

Section 10.7 Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon any Agent, any Lender or any of their
Related Persons or upon any document (including the Disclosure Documents) solely
or in part because such document was transmitted by any Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by the Agents to the Lenders, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party that may come in to the possession of any Agent or any of its
Related Persons.

Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Agents and each of their respective Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Facility of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
any Agent or any of its Related Persons in connection with the preparation,
syndication, execution, delivery, administration, modification, consent, waiver
or enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

 

   70   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(b) Each Lender further agrees to indemnify each Agent and each of its Related
Persons (to the extent not reimbursed by any Loan Party), from and against such
Lender’s aggregate Pro Rata Share with respect to the Facility of the
Liabilities (including taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to on or for the account of
any Lender) that may be imposed on, incurred by or asserted against any Agent or
any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by any
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to the any Agent or
any of its Related Persons to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of such Agent or, as the case
may be, such Related Person, as determined by a court of competent jurisdiction
in a final non-appealable judgment or order.

Section 10.9 Resignation of Administrative Agent. (a) The Administrative Agent
may resign at any time by delivering notice of such resignation to the Lenders
and the Borrower, effective on the date set forth in such notice or, if not such
date is set forth therein, upon the date such notice shall be effective. If the
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders. Each appointment under this clause (a) shall be subject to the prior
consent of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of a Default. DKAP shall have the right to
remove the Administrative Agent at any time by delivering 30 days prior written
notice of such removal to the Administrative Agent and the Borrower; provided,
however, that the Administrative Agent and, if a Default is not then continuing,
the Borrower shall have the right in connection with such removal to approve any
successor Administrative Agent, which approval may not be unreasonably withheld
or delayed, and provided, further, that DKAP shall be deemed approved by the
Administrative Agent to be a successor Administrative Agent upon such removal.

(b) Effective immediately upon its resignation or removal, as the case may be,
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents, (ii) the Lenders shall assume and perform
all of the duties of the Administrative Agent until a successor Administrative
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Administrative Agent and its Related Persons shall no longer have the benefit of
any provision of any Loan Document other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents.

 

   71   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Section 10.10 Release of Collateral or Guarantors. Each Lender hereby consents
to the release and hereby directs the Collateral Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and

(b) any Lien held by the Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is Sold by a Loan Party in a Sale permitted by
the Loan Documents (including pursuant to a valid waiver or consent), to the
extent all Liens required to be granted in such Collateral pursuant to
Section 7.10 after giving effect to such Sale have been granted, (ii) any
property subject to a Lien permitted hereunder in reliance upon Section 8.2(d)
or (e) and (iii) all of the Collateral and all Loan Parties, upon
(A) termination of the Commitments, (B) payment and satisfaction in full of all
Loans and all other Obligations that the Collateral Agent has been notified in
writing are then due and payable by the holder of such Obligation, (C) deposit
of cash collateral with respect to all contingent Obligations in amounts and on
terms and conditions and with parties satisfactory to the each Agent and each
Indemnitee that is owed such Obligations and (D) to the extent requested by the
any Agent, receipt by the Secured Parties of liability releases from the Loan
Parties each in form and substance acceptable to each Agent.

Each Lender hereby directs the Collateral Agent, and the Collateral Agent hereby
agrees, upon receipt of reasonable advance notice from the Borrower, to execute
and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 10.10.

Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Agents and all other Secured Parties, that such Secured Party is bound
by (and, if requested by the any Agent, shall confirm such agreement in a
writing in form and substance acceptable to the such Agent) this Article X,
Section 11.8 (Right of Setoff), Section 11.9 (Sharing of Payments) and
Section 11.20 (Confidentiality) and the decisions and actions of the Agents and
the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided, however, that, notwithstanding the foregoing, (a) such Secured
Party shall be bound by Section 10.8 only to the extent of Liabilities, costs
and expenses with respect to or otherwise relating to the Collateral held for
the benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (b) except as set forth specifically herein, each of the
Agents, the Lenders shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as set forth specifically herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document.

 

   72   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter and the Control
Agreements) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by the Administrative Agent
and the Borrower, (2) in the case of any other waiver or consent, by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (3) in the case of any other amendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower; provided, however, that no amendment, consent or
waiver described in clause (2) or (3) above shall, unless in writing and signed
by each Lender directly affected thereby (or by the Administrative Agent with
the consent of such Lender), in addition to any other Person the signature of
which is otherwise required pursuant to any Loan Document, do any of the
following:

(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;

(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;

(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender or (B) any fee (including, without limitation, any Prepayment
Fee) or accrued interest payable to such Lender; provided, however, that this
clause (iii) does not apply to (x) any change to any provision increasing any
interest rate or fee during the continuance of an Event of Default or to any
payment of any such increase or (y) any modification to any financial covenant
set forth in Article V or in any definition set forth therein or principally
used therein;

(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8, or to the
application of any payment, including as set forth in Section 2.12;

(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of the Borrower;

(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or

 

   73   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(vii) amend Section 10.10 (Release of Collateral or Guarantors), Section 11.9
(Sharing of Payments) or this Section 11.1;

and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to the Loans shall require the consent of
the Required Lenders, (B) any change to the definition of the term “Required
Lender” shall require the consent of the Required Lenders, (y) no amendment,
waiver or consent shall affect the rights or duties under any Loan Document of,
or any payment to, the Administrative Agent (or otherwise modify any provision
of Article X or the application thereof) or any SPV that has been granted an
option pursuant to Section 11.2(f) unless in writing and signed by the
Administrative Agent or, as the case may be, such SPV in addition to any
signature otherwise required and (z) the consent of the Borrower shall not be
required to change any order of priority set forth in Section 2.12.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

Section 11.2 Assignments and Participations; Binding Effect. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by
Holdings, the Borrower, the Administrative Agent and the Collateral Agent and
when the Administrative Agent shall have been notified by each Lender that such
Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, Holdings, the Borrower (in each case
except for Article X), the Administrative Agent, the Collateral Agent, each
Lender and, to the extent provided in Section 10.11, each other Indemnitee and
Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 10.9), none of Holdings, the Borrower, or any Agent shall have the right
to assign any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans) to (i) any
existing Lender, (ii) any Affiliate or Approved Fund of any existing Lender or
(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Administrative Agent and, with respect to any such
assignments after the Closing Date, as long as no Event of Default is
continuing, the Borrower; provided, however, that (x) such Sales do not have to
be ratable among the obligations owing to and owed by such Lender with respect
to the Facility and (y) the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Loans and
Commitments subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such Facility or is made with the prior
consent of the Borrower and the Administrative Agent.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the

 

   74   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Administrative Agent (or if previously agreed with the Administrative Agent, via
a manual execution and delivery of the assignment) evidencing such Sale,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to the Administrative Agent), any tax forms required to be
delivered pursuant to Section 2.17(f) and payment of an assignment fee in the
amount of $3,500, provided that (1) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (2) if a Sale by a Lender is made
to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale. Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such assignment is made in accordance with Section 11.2(b)(iii), upon
the Administrative Agent (and the Borrower, if applicable) consenting to such
Assignment, from and after the effective date specified in such Assignment, the
Administrative Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

(d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Secured Parties)).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under

 

   75   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

the Loan Documents (including all its rights and obligations with respect to the
Loans); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(f) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral). No party hereto shall institute (and each of Borrower and Holdings
shall cause each other Loan Party not to institute) against any SPV grantee of
an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrower agrees to pay or reimburse upon demand (a) the Agents and
DKAP for all reasonable out-of-pocket costs and expenses incurred by such Agent,
DKAP or any of their respective Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and

 

   76   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

assessments), in each case including the reasonable fees, charges and
disbursements of legal counsel to the Agent, DKAP or such Related Persons and
Agents’ or such Related Persons’ fees, costs and expenses incurred in connection
with Intralinks® or any other E-System and allocated to the Facility by the
Administrative Agent in its sole discretion and in the same manner as it
allocates such costs to its other borrowers and fees, charges and disbursements
of the auditors, appraisers, printers and other of their Related Persons
retained by or on behalf of any of them or any of their Related Persons, (b) the
Agents for all reasonable costs and expenses incurred by it or any of its
Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual generally charged by the Agents for their examiners) and (c) each of
the Administrative Agent, the Collateral Agent, their respective Related
Persons, and each Lender for all costs and expenses incurred in connection with
(i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Group Member, Loan Document, Obligation or Related Transaction
(or the response to and preparation for any subpoena or request for document
production relating thereto), including fees and disbursements of outside
counsel only.

Section 11.4 Indemnities. (a) The Borrower agrees to indemnify, hold harmless
and defend each Agent and each Lender (each such Person being an “Indemnitee”)
from and against all Liabilities (including brokerage commissions, fees and
other compensation) that may be imposed on, incurred by or asserted against any
such Indemnitee in any matter relating to or arising out of, in connection with
or as a result of (i) any Loan Document, any Related Document, any Disclosure
Document, any Obligation (or the repayment thereof), the use or intended use of
the proceeds of any Loan, any Related Transaction, or any securities filing of,
or with respect to, any Group Member, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of the Parent, any Group Member or any Affiliate of any of
them in connection with any of the foregoing and any Contractual Obligation
entered into in connection with any E-Systems or other Electronic Transmissions,
(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its Related Persons, any
holders of Securities or creditors (and including attorneys’ fees in any case),
whether or not any such Indemnitee, Related Person, holder or creditor is a
party thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that the Borrower
shall not have any liability under this Section 11.4 to any Indemnitee (x) with
respect to any Indemnified Matter, and no Indemnitee shall have any liability
with respect to any Indemnified Matter other than (to the extent otherwise
liable), to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order or (y) with
respect to taxes, which shall be governed by Section 2.17. Furthermore, each of
Holdings and the Borrower waives and agrees not to assert against any
Indemnitee, and shall cause each other Loan Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

 

   77   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.

Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article X (The Agents), Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) or this Section 11.5) and all representations and warranties made
in any Loan Document shall (A) survive the termination of the Commitments and
the payment in full of other Obligations and (B) inure to the benefit of any
Person that at any time held a right thereunder (as an Indemnitee or otherwise)
and, thereafter, its successors and permitted assigns.

Section 11.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each of Holdings and the Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders
and the Administrative Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein.

Section 11.8 Right of Setoff. Each Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by Holdings and the
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by the Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of Holdings or the
Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured.

 

   78   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Each Agent, each Lender agrees promptly to notify the Borrower and the Agents
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that the Agents, the Lenders and their Affiliates and other Secured Parties may
have.

Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, any Agent in accordance with the provisions of the Loan Documents, such
Lender shall purchase for cash from other Secured Parties such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Secured Parties to ensure such payment is applied as though it had been
received by the applicable Agent and applied in accordance with this Agreement
(or, if such application would then be at the discretion of the Borrower,
applied to repay the Obligations in accordance herewith); provided, however,
that (a) if such payment is rescinded or otherwise recovered from such Lender in
whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

Section 11.11 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) if to the Parent, Holdings or the Borrower, to 11101
Roosevelt Blvd., St. Petersburg, FL, 33716, Attention: Edward K. Quibell, Chief
Financial Officer, Tel: (727) 622-2856, Fax: (727) 622-2185, E-mail:
ed_quibell@danka.com with copy to General Counsel, Tel: (727) 622-4745, Fax:
(727) 622-2880, and Skadden, Arps, Slate, Meagher & Flom LLP, 333 West Wacker
Drive, Chicago IL 60606, Attention: Gary Cullen, Tel: (312) 407-0680, Fax:
(312) 407-0411, E-mail: gcullen@skadden.com, (B) if to the Administrative Agent,
the Collateral Agent, to GE Corporate Lending, 1100 Abernathy Road, Suite 900,
Atlanta, GA, 30328, Attention: Danka Office Imaging Account Manager, Tel:
(678) 320-8942, Fax: (678) 320-8902, E-mail: todd.m.anderson@ge.com with copy to
Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY, 10153, Attention:
Gary Holtzer, Esq., Tel: (212) 310-8463, Fax: (212) 310-8007. E-mail:
gary.holtzer@weil.com and (C)

 

   79   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

otherwise to the party to be notified at its address specified opposite its name
on Schedule II or on the signature page of any applicable Assignment, (ii) in
the case of any communication to any Person that is not a Loan Party, posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) in the case of any communication to any
Person that is not a Loan Party, posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower and the Administrative Agent, to the other parties hereto
and (B) in the case of all other parties, to the Borrower and the Administrative
Agent. Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile, upon sender’s receipt of confirmation of proper transmission, and
(v) if delivered by electronic mail, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; provided, however, that no
communications to any Agent pursuant to Article II or Article X shall be
effective until received by such Agent.

Section 11.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, the Borrower,
the Lenders and each of their Related Persons is authorized (but not required)
to transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein. Each of Holdings, the Borrower and each
Secured Party hereby acknowledges and agrees, and each of Holdings and the
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature

 

   80   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each Secured Party and Loan Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.

(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No Warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E-Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. Each of Holdings, the Borrower and each Secured
Party agrees (and each of Holdings and the Borrower shall cause each other Loan
Party to agree) that the Administrative Agent has no responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with any Electronic Transmission or otherwise required
for any E-System.

Section 11.13 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

Section 11.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document may be brought in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each of Holdings and the Borrower
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Loan Party)
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

(b) Service of Process. Each of Holdings and Borrower (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waives personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the

 

   81   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified in Section 11.11 (and shall be effective when such
mailing shall be effective, as provided therein). Each of Holdings and the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

Section 11.15 Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into the Loan Documents, as
applicable, by the mutual waivers and certifications in this Section 11.15.

Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any Agent, any Lender or any of their respective Affiliates relating to a
financing of substantially similar form, purpose or effect. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern (unless such terms of such other Loan
Documents are necessary to comply with applicable Requirements of Law, in which
case such terms shall govern to the extent necessary to comply therewith).

Section 11.19 Use of Name. Each of Holdings and the Borrower agrees, and shall
cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Securities of any Loan Party) using the name, logo or otherwise referring
to GE Capital or of any of its Affiliates, the Loan

 

   82   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

Documents or any transaction contemplated therein to which the Secured Parties
are party without at least 2 Business Days’ prior notice to GE Capital and
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital prior thereto.

Section 11.20 Non-Public Information; Confidentiality. (a) Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).

(b) Each Lender and the Administrative Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Loan Party, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements or in any tombstone or other advertising materials
(and the Loan Parties consent to the publication of such tombstone or other
advertising materials by the Administrative Agent, any Lender, or any of their
Related Persons), (vi) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or otherwise to the extent consisting of general portfolio information
that does not identify borrowers, (vii) to current or prospective assignees,
SPVs grantees of any option described in Section 11.2(f) or participants, direct
or contractual counterparties to any Hedging Agreement permitted hereunder and
to their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.20 and (viii) in
connection with the exercise of any remedy under any Loan Document. In the event
of any conflict between the terms of this Section 11.20 and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section 11.20 shall govern.

Section 11.21 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.

[SIGNATURE PAGES FOLLOW]

 

   83   

SECOND LIEN CREDIT AGREEMENT


DANKA OFFICE IMAGING



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DANKA OFFICE IMAGING COMPANY

AS BORROWER

By:   /s/ A.D. Frazier   Name: A.D. Frazier   Title: Chairman and CEO

 

DANKA HOLDING COMPANY

AS HOLDINGS

By:   /s/ A.D. Frazier   Name: A.D. Frazier   Title: Chairman and CEO



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION AS ADMINISTRATIVE AGENT, COLLATERAL AGENT
AND LENDER By:   /s/ Wafa Shalabi   Name: Wafa Shalabi   Title: Duly Authorized
Signatory



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender

   Commitment

General Electric Capital Corporation

   $ 45,000,000